08/19/2019
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                         AT KNOXVILLE
                               January 23, 2019 Session

                  STATE OF TENNESSEE v. RONALD AILEY

                Appeal from the Criminal Court for Hamblen County
                      No. 14CR619     Alex E. Pearson, Judge



                             No. E2017-02359-CCA-R3-CD



The Defendant, Ronald Ailey, was convicted by a jury of two counts of aggravated
assault. Thereafter, the trial court imposed concurrent terms of four and one-half years,
denied the Defendant’s request for judicial diversion, and ordered the Defendant to serve
six months’ incarceration before being released on supervised probation. Upon the
Defendant’s motion for new trial, he argued that he received ineffective assistance of
counsel due to trial counsel’s failure to call exculpatory witnesses, failure to investigate
and prepare for trial, failure to impeach certain State’s witnesses, failure to prepare the
Defendant to testify, failure to object to improper questioning of the Defendant on cross-
examination, and failure to adequately advise the Defendant during plea negotiations. On
appeal, the Defendant contends that the trial court erred by denying him judicial diversion
or total probation and by applying certain enhancement factors. He also challenges the
trial court’s ruling that he received the effective assistance of counsel at trial. Upon a
thorough review of the record and the applicable law, we affirm the judgments of the trial
court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgments of the Criminal Court Affirmed

D. KELLY THOMAS, JR., J., delivered the opinion of the court, in which JAMES CURWOOD
WITT, JR., and ROBERT H. MONTGOMERY, JR., JJ., joined.

Wade V. Davies (on appeal and at sentencing), Knoxville, Tennessee; and Jonathan M.
Holcomb (at trial), Morristown, Tennessee, for the appellant, Ronald Ailey.

Herbert H. Slatery III, Attorney General and Reporter; Benjamin A. Ball, Senior Counsel;
Dan E. Armstrong, District Attorney General; and Kimberly L. Morrison, Assistant
District Attorney, for the appellee, State of Tennessee.
                                    OPINION
                              FACTUAL BACKGROUND

       On August 21, 2014, a confrontation occurred in a rural area outside Morristown
known as “Boatman Mountain,” during which the Defendant fired his handgun four
times. Thereafter, the Hamblen County Grand Jury indicted the Defendant for two
counts of aggravated assault by knowingly causing a ten-year-old girl (“the minor
victim”) and her thirty-three-year-old brother (“the adult victim”), to fear imminent
bodily injury by displaying a deadly weapon. See Tenn. Code Ann. § 39-13-102.
Following a jury trial, the Defendant was convicted as charged.

       1. Trial. The 911 calls recounting the incident were entered into evidence at the
beginning of trial. The first call was placed by the adult victim at 8:00 p.m., and he
relayed to the operator that the Defendant had shot at him four times. Also at 8:00 p.m., a
call came in from a neighbor, who lived at 1736 Boatmans Ridge Road, wherein the
caller stated that a man in a white truck “just pulled up and started yelling” and shots
were fired. This caller also said that the noise “could’ve been a firecracker.” The next
call came from the victims’ father at 8:01 p.m. The operator asked the victims’ father
what was “the reason why [the man] was shootin’ off the gun?” The victims’ father
replied, “I don’t know the whole story[.]” The victims’ father said that the shooter was
“supposedly” the Defendant. The victims’ father also told the operator:

              I mean I don’t really know what happened. I live down here. That
       was my little girl and my boy, and (unintelligible) said there were gunshots
       fired. And some people up here seen it [sic], and I’m down here calming
       my little girl down, and he was hollering. I don’t know if my, the lady
       came up there and jumped all over him, and he called her a b---h or what,
       but my God, that doesn’t give him right to come out here with a gun.

The adult victim called again at 8:12 p.m. to see how much longer before the officers
arrived.

       The Defendant’s wife called 911 at 8:15 p.m. She relayed her version of events
and informed the 911 operator that her husband had returned home. At 8:20 p.m., an
officer phoned the Defendant’s residence and spoke with the Defendant, telling “him to
stay put[.]” While this officer was speaking with the Defendant, the Defendant stated, “I
hate that it happened. He just started coming towards me, and I just shot in the ground, I
didn’t know what to do. I didn’t want to shoot him. . . . I just didn’t like someone
walking on my private property.”

       The adult victim testified that, at the time of this confrontation, he had lived with
his parents for thirty-one years in their house on Buggy Road, just off Boatmans Ridge
                                            -2-
Road. He was five feet, eleven inches tall and weighed around 195 pounds. According
to the adult victim, he had walked around Boatmans Mountain over the years, and he had
never “had any issues” walking on other people’s property. He stated that he took regular
afternoon walks with his ten-year-old sister, the minor victim, because “[i]t was her
favorite thing to do[.]”

        The adult victim explained that, while walking through this area, he had regularly
cut through an open gate on the Aileys’ property using their driveway to reach another
residence. According to the adult victim, this gate was an approximate fifteen-minute
walk from his home. The adult victim stated that he had worked “plenty of times” for the
Coffmans who lived in the residence past the Aileys’ home. He claimed that he was not
aware of any other way to get to the Coffmans’ residence. When asked if he was aware
that the driveway was private property, the adult victim replied, “I thought it was a right-
of-way road out there. And I have walked out there and rode bicycles out there for thirty
plus years.” The adult victim indicated that he never saw a “no trespassing” sign posted
at the gate. The adult victim further maintained that he had seen garbage trucks drive
down the road, so he assumed that the driveway was an access road open to the public.
The adult victim explained that his family had to move their garbage cans to the end of
their driveway because the collection trucks would not drive down the driveway.

       On August 21, 2014, he and his sister went for a walk. Because the temperature
outside was around ninety degrees, the adult victim carried “a kid’s backpack” on his
shoulders that was full of bottles of water, granola bars, and some Yoo-hoos. He
described the backpack as “a two-shoulder backpack” that was approximately ten to
twelve inches in length and similar to a book bag in which someone would put books and
carry to school. He asserted that it was not a “duffel bag[.]”

       According to the adult victim, he and his sister had passed the Aileys’ gate and
were walking along the roadway when some dogs, which appeared to be Labrador
Retrievers, came “running” at them from the direction of the Aileys’ house. The adult
victim stated that the minor victim was “very scared and started crying” because “she
thought the dogs were going to eat her up.” The adult victim tried to reassure his sister
that the dogs would not harm her, so he went towards them to try to pet them. The adult
victim knelt down “where the pavement stopped” and tried to call the dogs over to them.
The adult victim relayed that Mrs. Ailey emerged at that time. The adult victim asserted
that he had the backpack on his shoulders when they encountered Mrs. Ailey.

        According to the adult victim, as Mrs. Ailey started to walk towards them, she was
“hysterical” and yelled, “[Y]ou are on private property, leave, get out of here, get off my
property, you are not supposed to be here.” The adult victim provided Mrs. Ailey with
his father’s name and told her that he had lived nearby for thirty years and that he and his
sister were “just walking.” The adult victim maintained that he “tried to talk” to Mrs.
                                            -3-
Ailey, “but she wasn’t having it.” She insisted that they leave immediately, so he and his
sister “turned around” and started back the way they came. The adult victim testified
that, while he and his sister continued to retreat, Mrs. Ailey followed them, repeatedly
telling them that they were on private property and needed to leave. The adult victim
retorted to Mrs. Ailey that “she didn’t have to be mean about it and be a b---h about it.”
According to the adult victim, it took them “maybe thirty seconds” before they started to
leave the Aileys’ property, and they began walking back towards the gate as soon as Mrs.
Ailey told them to leave.

       The adult victim testified that, when he and his sister got “out on top of Boatmans
Ridge there right past the gates,” they heard a vehicle approaching rapidly. This
frightened the minor victim, and because she became “hysterical[,]” she urged her brother
to hide with her in some nearby bushes. He explained to her that there was no reason to
hide. However, she was crying, so he relented and hid behind a tree with her. From his
vantage point, the adult victim saw the Defendant speed by in a white pickup truck.
According to the adult victim, once the Defendant was out of sight, the victims resumed
walking.

       When the victims got close to the residence of Timmy and Misty Loven, which
was on the right-hand side of Boatmans Ridge, the victims intended to veer from the road
and cut through a field on the left-hand side to go home. However, the adult victim then
noticed the Defendant’s truck stopped in the road approximately 500 to 600 yards away.
According to the adult victim, they were “just right off the road” maybe ten to twenty feet
when the Defendant sped towards them. He recognized the Defendant and told his sister
that the Defendant “probably want[ed] to talk to [them].” When asked what he thought
the Defendant wanted to talk about, the adult victim responded that he believed the
Defendant would say not to walk on his property or talk to the Defendant’s wife.

        The adult victim stated that the Defendant stopped abruptly as he neared them.
The adult victim maintained that he put down the backpack he was carrying and placed
his shirt, which he had been carrying over his shoulder, on top of it. He then pulled his
sister close to him. When the Defendant exited the truck, he was brandishing a firearm
and was “[v]ery angry.” According to the adult victim, the Defendant announced, “I’m
going to kill you[,]” and fired his weapon towards the victims, “blowing dirt all over”
them. The Defendant said that he was going to kill the adult victim for speaking with the
Defendant’s wife. The adult victim raised his hands in the air and pleaded, “Hey look,
I’ve got a kid here[,]” to which the Defendant replied, “I don’t give a damn. You talked
to my wife.” The adult victim told the Defendant, “Look, I don’t want no [sic] trouble[,]”
but the Defendant fired the gun twice more, saying each time, “I’m going to kill you.”
The adult victim said that he sent the minor victim home after the third shot, instructing
her to “run home and don’t look back.” The minor victim complied. The adult victim

                                            -4-
explained that he “thought [he] was going to die that day”; that he “was in fear of [his]
life”; and that, following the third shot, “[he] threw [his] hands in front of [his] face
because [he] knew it was it[.]” After the Defendant fired at him a fourth time, the
Defendant got inside his truck, according to the adult victim. When the adult victim
asked the Defendant to identify himself, the Defendant provided his name and said,
“[Y]ou know who I am.” After the Defendant drove away, the adult victim phoned 911.

       The adult victim testified that he saw Mr. Loven out there that day. According to
the adult victim, Mr. Loven was standing in his yard on the other side of his pickup truck
and was watching the events unfold. The adult victim described that Mr. Loven’s house
was “right across from where [the Defendant] was parked.”

       The adult victim testified that the Defendant only got out of his truck once, having
his weapon in hand at that time, and that the Defendant never returned to the truck before
getting inside and leaving. The adult victim also maintained that he did not walk towards
the Defendant, other than possibly taking one step, because he “froze” when he saw the
gun. According to the adult victim, the Defendant never asked to see his hands.
Moreover, the adult victim asserted that he was not in possession of a weapon during this
encounter with the Defendant and that he had nothing in his hands. The adult victim also
averred that he did not throw rocks at Mrs. Ailey.

        When asked how he had been affected by this incident, the adult victim responded,
“It’s affected me pretty bad. I have missed work over it. I actually lost my job, the job I
had for three years. I had to take antidepressants, anxiety medication. It has affected me
pretty bad, and my family, especially [the minor victim].” The victims, along with their
parents, had filed a civil lawsuit against the Defendant seeking $500,000.

       On cross-examination, the adult victim was asked,

       Q. But you are a convicted felon, are you not?
       A. No, I’m not.
       Q. You don’t have—
       A. I have got a clean record.
       Q. I apologize.
       A. Thank you.

The adult victim claimed that his medical records would confirm the shooting’s impact
on him, but he had not provided those to the State. However, he clarified that the State
had never requested those. The adult victim’s preliminary hearing testimony was read
into the record and evinced some minor discrepancies, such as when the adult victim told
the minor victim to run home, their distance off the road was thirty feet when the
Defendant sped towards them, and the Defendant fired at him “bam, bam, bam.”
                                            -5-
       The minor victim also testified at the Defendant’s trial and relayed a similar
version of the events as her brother. She testified that she “was stressing out” that day, so
she wanted her brother to take her for a walk to calm her down. According to the minor
victim, whenever she and her brother went for a long walk, they “would always go
through” the Aileys’ gate. She also did not see any “no trespassing” sign posted and
believed it was a public road.

       After passing through the gate, she and her brother encountered the Aileys’ dogs,
which scared her because they were “really muscular” and barking. The minor victim
said that her family had a Labrador Retriever that had recently passed away and that she
wanted to pet the dogs “to get over her fear of them[.]” She and her brother had gone
“over to the rocks” to try and pet the dogs when Mrs. Ailey came outside. According to
the minor victim, Mrs. Ailey started yelling at them “saying that they had an electric
fence” and that she and her brother needed to leave. Mrs. Ailey was swearing, so they
turned around and started back towards the gate. Her brother said to Mrs. Ailey that “she
didn’t have to be a b---h about it[,]” but that was all he said, according to the minor
victim. She further averred that her brother did not throw anything at Mrs. Ailey that day
and described her brother as “a very nice person.”

        The minor victim said that the entire conversation between her brother and Mrs.
Ailey was brief and that Mrs. Ailey was on the phone when they started to leave. The
minor victim maintained that, as they were walking back down the driveway, she started
“freaking out,” believing that Mrs. Ailey was calling the police. The minor victim
explained that she “had anxiety at that point” because she “had a lot happen in [her] life
up to that point[.]” She and her brother went “off the roadway” and sat down because she
was having a panic attack, which, she relayed, was only her second ever attack. A white
truck “flew past,” according to the victim. The minor victim said that, about two minutes
after the truck had passed them, she and her brother got up and proceeded to start walking
back home. The minor victim testified that, while she and her brother were subsequently
speaking with their mother by telephone, their mother “was talking about how the white
truck sped down the road and backed up in [their] driveway and stuff[,]” so the minor
victim “didn’t know what to think at that point.”

       When they reached their aunt and uncle’s field, she and her brother decided to cut
through the field to get to their house. The minor victim described that, at that point, the
Defendant “sped up and he stopped his truck right in front of [them.]” She maintained
that the Defendant “jump[ed] out” of the truck with a gun and pointed it at their heads;
that the Defendant “start[ed] saying that he [was] going to kill [them] and he started
cussing [her brother.]” She expressed that “[d]irt was splattered all over [them]” from the
shots that the Defendant fired and that the Defendant “said I’m going to kill you about
four times.” According to the minor victim, “by the third shot,” her brother said, “I have

                                             -6-
a little girl here and [the Defendant was] like I don’t give a damn.” She then reluctantly
ran home in accordance with her brother’s instruction. She believed “that was the last
time [she] was going to see [her] brother alive.”

       The minor victim testified that her brother’s hands were empty during the
altercation and that her brother “was not angry at all[,]” but instead “was in pure shock.”
She said that the Defendant appeared “[a]ngry” and “fuming” and that he was not acting
like “a normal person would[.]” The minor victim averred that she “thought [she] was
about to die.” When asked how she had been affected by this incident, the minor victim
responded,

               I’m twelve years old, I’m on antidepressants, I have to take a twenty
        milligram of an antidepressant a day and if I don’t, I start having panic
        attacks. Anytime I hear a loud noise, I lose it, I completely lose control, I
        fall down crying. Like one time I was at a bible school and all of a sudden
        a loud pow happened, I couldn’t stand up, I couldn’t do anything. I have
        panic attacks like not monthly now or weekly.

She further relayed that she still lived on Boatmans Ridge Road and that, “every time
[she went] to school or c[a]me home from school,” she “still ha[d] to see the spot.”

        The victims’ mother (“Donna”)1 testified that they were grilling hamburgers on
the evening of August 21, 2014, and that the burgers were almost ready, so she called her
son to see how far he and his sister were from home. When Donna spoke with her son,
she could hear the minor victim “crying in the background.” Donna asked what was
wrong, and her son told her that they were “hiding in the woods.” Donna replied,
“Whatever is going on, . . . get home.” Shortly thereafter, Donna, who was out on the
deck, saw “a white truck go out [Buggy R]oad really fast.” A few minutes later, Donna
saw “the white truck c[o]me flying down [their] driveway almost to the house,” and then,
it “backed up real fast in reverse” and headed “out [of] the driveway.” Donna watched as
the truck stopped at another neighbor’s house. According to Donna, that neighbor, Joe
Whiteside, was working on his lawn mower. Donna estimated that the Defendant only
stopped at Mr. Whiteside’s for “three to five seconds.”

       Donna stated that, when she spotted her children “up on the road,” she saw the
white truck, almost simultaneously, speed up “really fast” in their direction. Knowing
that “something [was] not right,” Donna got the attention of her husband and they “took
off running.” As they were “over halfway up the hill,” the Defendant stopped his truck
near the children, “jumped out” with “something shiny” in his hand, and ran “around the

1
 It is the policy of this court to protect the identity of minor victims. In furtherance of that policy, we
will use the first names of the minor victim’s family members. We intend no disrespect in doing so.
                                                   -7-
back of [the truck] yelling ‘I’m going to kill you.’” Donna said that she heard the
Defendant say this three times.

        Donna testified that she started to wave her arms, jump up and down, and
repeatedly scream at the Defendant, “[P]lease don’t kill my kids.” According to Donna,
her daughter and son “were standing side by side” when she “started hearing the gunshots
going off.” Donna described that she heard one gunshot and then another and that, after
those shots, she heard her son urging his sister to run home and not “to look back.”
Donna stated that her daughter “turned around . . . and was crying and screaming” as she
came running down the hill. Donna said that her daughter ran past her into the house and
that her daughter appeared to be “totally in shock[.]” When Donna followed her daughter
inside, she watched her daughter run in circles before shouting out, “I know he’s killed
him, . . . he has shot my brother, he has killed my brother, he’s dead, I know he’s dead.”
When Donna tried to go after her daughter who had run out the front door, Donna “just
fell down in the floor” crying because she believed her son was dead.

       According to Donna, the Defendant never went back to the truck after exiting it;
her son did not have anything in his hands during the incident; and her son did not
“approach [the Defendant] in an aggressive way[.]” Donna also saw her son’s bag “on
the ground” a short distance away from where her son was standing, but she said that her
son never attempted to go back towards the bag.

        The victims’ father (“Tom”) also testified, relaying a similar version of the events
as his wife. Tom said the he was on the deck cooking when his wife came and told him
that their children were hiding in the bushes and that the Defendant “was chasing them in
his truck.” Just then, Tom saw the Defendant “coming down” their “gravel right-of-way
road almost to [their] house.” Tom began “throwing [his] hands up” in the air and
walking towards the road to speak with the Defendant. According to Tom, the Defendant
turned his truck around and “burned out.”

       Tom went into the field and saw his children “at the top of the road” and hollered
at them that they needed to “hurry up” and “get down” to the house because “something
[was] wrong with” the Defendant. Donna moved in behind Tom at that time. Tom saw
the Defendant stop at Mr. Whiteside’s house before the Defendant “floor[ed] it” towards
the children. According to Tom, the Defendant jumped out of his truck with a gun in his
hand and screamed, “I’m going to kill you[.]” Tom described that the Defendant pointed
the gun at the victims who were side by side and shot “one time, two time[s], three
time[s], repeatedly hollering I’m going to kill you”; that his son told the minor victim to
run; that the Defendant shot again and “dirt flew on her and everything”; and that the
minor victim ran down the hill “just hysterical.” Tom also heard his son “holler[] out
can’t you see there’s a kid here[,]” and the Defendant reply, “I don’t give a damn.” The

                                            -8-
Defendant then got in his truck and left the scene. Tom did not initially know if his son
had been hit by a bullet. When the altercation was over, Tom called 911.

       Tom explained that his son “had some kind of little kiddy backpack” in his
possession during the encounter, which his son dropped on the ground when the
Defendant “flew to come down there[.]” Tom claimed that his son never went back to
the backpack. According to Tom, his son was just standing there and never approached
the Defendant aggressively, but the Defendant “was totally out of control and angry[.]”
Tom thought that “[his] kids were gone.” When asked if the minor victim was “having
issues” from these events, Tom responded,

      Sh[e] has big issues. She can’t play on her swing set, she has had trouble
      sleeping at night. The Aileys [have gone] home before, she has run, fell
      down on the back deck thinking they were going to come down the
      driveway. I have to drive her fifty-five miles on the other side of Knoxville
      for therapy, she is on medication. She is in real bad shape and she has
      anxiety.

       On cross-examination, Tom was asked about his 911 call. Tom said he informed
the operator that the Defendant “ha[d] just shot at [his] kids” and that they “need[ed] to
get out [t]here or something like that.” Tom was asked if he recalled telling the 911
operator that the gunshots “might [have] been fireworks[,]” and Tom replied in the
negative. Questioning about the 911 call continued:

      Q. So if the jury were to hear a 911 call with you on it in your voice saying
      you don’t know what happened, there may be fireworks somebody being
      fired [sic], that you are not sure what is going on and you didn’t see where
      [the Defendant] went, that would be a lie, wouldn’t it? Or you would be
      lying now. One of them has to be a lie, correct?
      A. Repeat your question.
      Q. If the jury heard a 911 call—what did you tell the 911 operator?
      A. To the best of my memory, [the Defendant] just shot at my kids, . . . you
      all need to get out here.
      Q. Are you aware of anybody telling them—do you remember anybody
      telling them that it might have been fireworks?
      A. Not to my knowledge.
      ....
      Q. Would it be accurate on your first impression talking to law enforcement
      saying I don’t know what happened, I wasn’t around, when you talked to
      them?
      A. I don’t know what happened, I wasn’t around?
      Q. Yes.
                                           -9-
      A. No, I didn’t say that.
      Q. That wouldn’t [be] true?
      A. Not unless they were talking about when they were out on his right-of-
      way road.
      Q. No, in talking about the shots being fired and why and what happened
      when they were fired. You don’t recall saying I don’t know what
      happened, I wasn’t around?
      A. No, I don’t.

On redirect examination, Tom clarified that he was “not the caller on 911 from 1736
Boatmans Ridge who talked about firecrackers[,]” noting that was not his address.

        The sound of gunshots drew the attention of Timmy and Misty Loven, who lived
nearby. Mrs. Loven testified that, on the day in question, she was sitting in her living
room watching television while her husband and stepson were working “out back” on a
car. Mrs. Loven went “to see what they were doing” and saw “a white truck the next
driveway up pull in but it backed out[.]” She described that it “went up the hill because
it’s like a private drive, and then that truck went down that private driveway and it made
an immediate right going out toward, back out toward . . . [the] road like going out.”
Mrs. Loven went back inside. “[A] few minutes later,” Mrs. Loven looked outside and
observed that same white truck at the victims’ home, and she maintained that it was “just
sit[ting] there” before backing up “like normal.”

       A few more minutes passed before Mrs. Loven heard a gunshot and then another,
which she believed were “awful close” to her home. Mrs. Loven looked out her window
and saw the white truck and the victims “in the field” nearby. The next thing she
observed was the minor victim running towards her parents, and Mrs. Loven began
“getting really concerned.” She then heard a third shot and went outside. According to
Mrs. Loven, the Defendant and the adult victim were arguing, but she could not really
hear what they were saying. The Defendant then fired a fourth shot towards the adult
victim, who Mrs. Loven noticed was not wearing a shirt and was “patting” his skin as if
he believed he had been shot. Mrs. Loven then watched the Defendant get back in his
truck and “spin[] off.” Mrs. Loven never saw the adult victim with anything in his hands,
and it was only after the altercation was over that she saw the backpack lying on the
ground beside a tree.

      Mrs. Loven testified that she ran to the adult victim, who was on the phone with
911. While the adult victim was on the phone, he asked her if she would “be a witness,”
and she agreed.

      Mr. Loven also testified at trial. Mr. Loven conveyed that he was working on his
daughter’s car “in the driveway behind [his] house” when he observed a white truck pull
                                           -10-
up the “driveway right behind [his.]” He heard someone in the truck say, “[O]h, hell
that’s not them,” before the truck backed out of the driveway and proceeded to leave.
Mr. Loven continued working on his daughter’s car and later heard a gunshot. When he
heard a second shot that “seemed closer[,]” he looked up and walked forward “out of
curiosity.” He saw the same white truck that he had seen earlier “s[i]tting in the road and
there [were] two men arguing.” Mr. Loven described his vantage point as “diagonal
towards where [the] truck was s[i]tting and where they were” arguing. He affirmed that
he had “a clear visual.”

        Mr. Loven said that he heard a scream and saw the minor victim “running down
the hill” saying “he’s going to kill my brother, he’s going to kill my brother.” According
to Mr. Loven, the men “continued to argue,” and the Defendant shot again. The
Defendant “act[ed] like he [was] going to get in this truck,” but “he [went] back” and
shot a fourth time. When the Defendant was leaving, Mr. Loven heard the adult victim
ask “who are you anyway,” to which the Defendant responded with his name and said
“you know who I am.”

       According to Mr. Loven, the adult victim did not have anything in his hands
during the altercation; the adult victim never approached the Defendant aggressively; and
the adult victim seemed “scared.” Mr. Loven testified that he did not hear the shots as
going “bam, bam, bam.”

       Detective Statler Collins with the Hamblen County Sheriff’s Department
responded to the 911 calls. After speaking with both victims, Detective Collins and two
patrol officers drove to the Defendant’s house where they were met by the Defendant and
his wife in the driveway. The Defendant asked, “Can I give my side of the story?” After
being Mirandized, the Defendant gave the following statement:

       [The Defendant] stated that the victims . . . came on his property and got
       into a verbal altercation with Mrs. Ailey. [The Defendant] stated that [the
       adult victim] called his wife a b---h and they did leave the property. He
       said that he did get into his truck and go after them. He did drive up and
       down the road a couple times looking for them. He did see them and he
       stated that the boy put down a backpack and told the girl to go home. He
       then stated that he pulled up next to him and got out with his gun to his
       side. They got into a verbal argument and [the Defendant] said that the boy
       had his hand in the backpack and that is when he fired a round beside of
       him. He said that the boy continued to walk toward him and fired three
       more rounds in the ground beside him.

       Detective Collins returned to the victims’ house and asked the adult victim about
the backpack. According to Detective Collins, the adult victim indicated that he put the
                                           -11-
backpack down and that nothing was in his hands when the Defendant fired at him.
Detective Collins then returned to the Defendant’s house and arrested him.

        Both the Defendant and his wife, a Morristown school teacher of twenty-two
years, testified at trial. Mrs. Ailey stated that, on August 21, 2014, she spotted a stranger
“crouched down in [her] yard” with a little girl at his side. Her dogs “were going nuts,”
barking and jumping, because “someone strange was in her yard.” Mrs. Ailey stated that
the stranger was trying to “bait” the dogs by “making gestures to them” and calling them
saying that he had “something” for them. Mrs. Ailey told the stranger that the dogs could
not reach him because of an electric fence that limited how far they could roam. She also
“asked him what he was doing on [her] property, did he not see the no trespassing signs.”
According to Mrs. Ailey, the stranger did not say much in response to her but kept calling
her dogs. She testified that she asked the man to leave, but he did not go immediately.
When she asked the stranger again to leave, he stood up and “took about six steps” to
proceed back towards the gate, but he stopped. Mrs. Ailey requested that he leave once
more, to which the stranger replied, “You f--king b---h,” and gave “[her] the finger.”
Mrs. Ailey said that the little girl started “screaming and crying at him.” The stranger
and the girl then “meandered down the road,” eventually disappearing off of her property.
According to Mrs. Ailey, it took about eight to ten minutes for them to leave.

       Mrs. Ailey asserted that the stranger had a “long bag on his shoulder” and that he
kept his hand in it throughout the time he was in her yard. According to Mrs. Ailey, the
bag was not a backpack, and it “looked like a long weapon’s bag.” She maintained that
she felt “very threatened” for her safety and her dogs because she believed that the
stranger had a weapon in his bag and because she lived in a remote area with posted no
trespassing signs. Mrs. Ailey described the man as “very, very scary,” “very off
balance,” and “very erratic.” When asked to identify how the man’s appearance was
scary, Mrs. Ailey described him as “very sloppy[,]” but she clarified that it was “the way
he was acting” that “really was the scary part.” Mrs. Ailey also asserted that the man’s
speech was “mumbled” and incoherent, possibly evidencing “a drug problem or
something.”

       After the stranger left, Mrs. Ailey went inside and relayed the events to her
husband. According to Mrs. Ailey, the Defendant could see that she “was terrified” by
the recent incident. Mrs. Ailey confirmed that the Defendant then got in his truck and left
their house. When asked if her husband was angry when he left, Mrs. Ailey, replied,
“Well, he wanted to see who was in our yard, yes . . . .” Mrs. Ailey did not immediately
call 911.

       Mrs. Ailey confirmed that she phoned 911 when her husband returned home
following the confrontation, and she knew that “warning shots” had been fired at that
time. She explained that she did not call 911 right after the Defendant’s return but
                                            -12-
“waited for a few minutes” because she “was so distraught and so upset” that she
“wanted to calm down a little bit” before placing the call.

       Mrs. Ailey testified that she had lived at her home for twenty-four years.
According to Mrs. Ailey, they had been leaving the gate to their property open for
approximately one year prior to this incident at the request of their next-door neighbors.
She asserted that she had never seen this man walking down her driveway before and, in
fact, had “never seen a stranger in [her] yard” period. When asked whether she was
familiar with the victims or their parents, Mrs. Ailey replied, “No, I had never heard of
those people or seen any of those people.” She further maintained that the adult victim
had never requested permission to be on her property.

       The sixty-year-old Defendant testified that he worked at Burke-Ailey Construction
and that he had lived at his current residence for twenty-four years. He maintained that a
no trespassing sign was posted at his gate on August 21, 2014. The Defendant averred
that, although the gate was open that day, it “was normally closed at that time.”
According to the Defendant, it was not common for people to walk down his driveway
and that, in his twenty-four years of living on the property, he had never seen the adult
victim doing so.

       The Defendant stated that, after his wife came inside and told him about the
encounter, he left in his truck to find the person who his wife claimed had threatened her
and their dogs. The Defendant indicated that he believed the man was possibly armed
because the man was not scared of calling their two large dogs. Also, the Defendant’s
wife instructed the Defendant to “be careful” as he was leaving because the man could be
armed. The Defendant asserted that he was a “card carrying permit” holder and that he
kept a .380 in his truck’s door. According to the Defendant, his intentions in leaving
were to “go try to find out who had come on [his] property and threatened [his] wife and
[his] dogs, try to talk to them.” He claimed he “wasn’t looking for a confrontation” that
he “just wanted to find out who it was and ask them not to come back.”

       The Defendant said that he left his house and drove past his gate onto Boatmans
Ridge Road, driving until he reached Buggy Road, where he “back[ed] down and turned
around.” While proceeding back towards his home, the Defendant pulled into the
driveway behind the Lovens’ home, but he left when he did not see anyone there. When
he pulled out of that driveway, rather than continue home, the Defendant again drove
towards Buggy Road and “back down it again.” Once back on Boatmans Ridge Road
driving in the direction of his home, the Defendant saw that Joe Whiteside’s mower “had
stopped and it was on a slope, pretty steep bank.” The Defendant asked Mr. Whiteside if
he “need[ed] some help moving [his] lawn mower” because it was getting dark, but Mr.
Whiteside said no that he would wait until the next day to move it. When Mr. Whiteside
inquired what the Defendant was doing, the Defendant “explained to him that [he] was
                                           -13-
looking for someone that had threatened [his wife] and the dogs.” The Defendant
indicated that, at no time, was he driving erratically, making loud noises with his vehicle,
or “spin[ning]” his tires. The Defendant also averred that he did not “go down to” the
victims’ home and that he did not “go all the way up” the driveway behind the Lovens’
house.

        According to the Defendant, while he “was sitting there talking to” Mr. Whiteside,
he saw the victims crossing the road ahead and said “that may be them” and that he was
“going to go talk to them.” The Defendant claimed that he “eased off the hill and drove
down and stopped[,]” never speeding or spinning his tires as he approached the victims.
The Defendant maintained that the adult victim “laid his shoulder bag down on the
ground” and walked “the little girl down to the corner of the [Coxes’] house out of the
way.” The Defendant claimed that, after he stopped his truck, the adult victim started
walking back towards him and “pick[ed] the bag up, not all the way off the ground but
just reach[ed] down in the bag and then la[id] it back down.” The Defendant claimed that
he did not initially have his gun when he got out of his truck but retrieved it when the
adult victim reached into the bag, believing that the adult victim may have gotten a
weapon out of the bag. The Defendant alleged that he “chamber[ed] a round” but held
the gun at his side as he walked around his truck to address the adult victim. The
Defendant “asked him who are you, what’s your name, why did you . . . come on my
property and threaten my family.” When the adult victim refused to answer the
Defendant’s questions or show his hands, the Defendant fired two, successive warning
shots “in the dirt” towards a nearby field. The Defendant explained,

       So I fired two warning shots way to the left because . . . I didn’t want a
       ricochet. Where we were standing was elevated, had this slope and it was,
       you know, a perfect ricochet situation. So I didn’t want to fire at anybody
       or hit a building or whatever so I fired into the field and the wood line, I
       fired two shots.

       The Defendant testified that, despite the warning shots, the adult victim did not
“bat an eye” and continued approaching him. The Defendant requested that the adult
victim stop, but when he did not comply and still would not show his hands, the
Defendant fired two more shots. The Defendant said that he had one more round in the
chamber, which he did not want to fire because he needed it to protect himself.
According to the Defendant, after he fired the last two warning shots, the adult victim
pulled out a phone, held it up, grinned, and said, “I’ve got you now.” The Defendant
warned the adult victim not to return to his property and left.

       The Defendant averred that the adult victim was about eight yards away when the
Defendant fired the first two warning shots; that the adult victim was “getting pretty
close” when the Defendant fired the second two shots; that he never told the adult victim
                                            -14-
that he was going to kill him; that, if he intended on shooting the adult victim, he would
not have “missed four shots”; and that he never pointed the gun at the adult victim’s face.
The Defendant asserted that, while he “was upset that someone came in and threatened
[his] family,” he was not “in a rage” as they claimed. The Defendant speculated, “[Y]ou
know, if I was in a rage, why would I stop and ask somebody if they needed help with
their lawn mower. . . . I was just trying to find out who he was and what he was doing
there.” According to the Defendant, he had no “other option at that point” but to shoot,
and he was only trying to protect himself.

       On cross-examination, the Defendant explained that he did not see the minor
victim again after the adult victim “walked her down to the corner of the house[.]” The
following dialogue then took place:

       Q. So the people that say they saw her running are not telling the truth?
       A. They are lying.
       Q. And [the minor victim] is lying?
       A. Yes, ma’am.

The Defendant confirmed that, although the adult victim would not show him his right
hand, he never saw the adult victim in possession of a weapon that evening. The
Defendant averred that he did “have a right” to ask the adult victim to show him his
hands due to the adult victim’s actions that evening. Also, when confronted with the
statement he gave to Detective Collins, the Defendant said that Detective Collins must
not have understood him because he did not get out of his truck with his gun in hand.
When asked why he did not call 911 before he went looking for the victims, the
Defendant explained that it would have taken “a while for them to get up there” and that
he “tr[ied] to protect his family.”

        2. Sentencing Hearing. The Defendant submitted an application for judicial
diversion. Attached to his application were multiple support letters written on his behalf,
which included letters from the Defendant’s neighbors Eddie Cox and Donna Coffman,
letters from community and family members, a letter from the Defendant’s business
partner, and a letter from the Defendant’s pastor. It was expressed in several of the letters
that the Defendant had indicated his remorse.

       The application also contained affidavits from several neighbors, Joe Whiteside
and Sandra and Eddie Cox. In the affidavit, Mr. Whiteside stated that the Defendant “did
not drive at a high rate of speed down the road” and that he did not hear anything like the
Defendant’s slamming on his brakes when the Defendant stopped his truck. Mr.
Whiteside also relayed that he saw the adult victim walking towards the Defendant and
heard someone say something to the effect of, “Who are you calling a boy.” Mr.
Whiteside stated that he never saw the minor victim while the Defendant was shooting,
                                            -15-
that he did not hear the Defendant threaten to kill anyone, and that he did not see the
Defendant point the gun at the adult victim. Mrs. Cox, who lived very close to where the
incident occurred, stated in her affidavit that she did not hear any vehicle making loud
noises in the neighborhood prior to her hearing the gunshots. She also averred that she
did not hear anyone yelling or screaming or threatening to kill anyone. Mr. Cox stated in
his affidavit that he returned home after the shooting but before law enforcement arrived.
According to Mr. Cox, he found “two places in the field close together where the ground
was disturbed and that appeared to be where bullets might have hit,” and ultimately, he
and the officers “dug up two bullets.”

       In addition, attached by the Defendant to his application for diversion was a
deposition given by the Defendant in the civil proceeding. In the deposition, the
Defendant denied responsibility for firing a weapon at the victims and insisted that both
victims, their parents, and Mr. and Mrs. Loven had lied about the offenses.

        The presentence report, included in the technical record on appeal, was apparently
submitted to the trial court before the sentencing hearing. It indicated that the Defendant
had no prior criminal history, that the Defendant was a college graduate, that the
Defendant owned Burke-Ailey construction with a business partner since 1986, that the
Defendant’s yearly income was approximately $65,000, that he had been married for
thirty-four years, and that he had two sons. According to the Defendant, he coached his
sons’ ball teams when they were teenagers, and he had funded their college educations.
He also relayed that he served on the Board for the Morristown Chamber of Commerce
and the Knoxville Association of Building Contractors. The Defendant reported his
mental health as “excellent.” The Defendant denied using illegal drugs or abusing
alcohol but conceded that he smoked marijuana in college. He said that he attended
church regularly. The Defendant reported that he took prescribed medication for his
allergy, cholesterol, and acid-reflux problems, as well as an anti-inflammatory drug.

       Several victim impact statements were contained in the presentence report. The
adult victim said that he and his family had “faced physical, mental, and financial
hardships.” The adult victim reported “[e]ndless hospital and doctor visits for [his]
hypertension, therapy visits, and adjusting medications” due to these events, which had
resulted in unpaid medical bills. He further relayed that he lost “a great job of three years
due to absences for medical, therapy, depositions and court.” The adult victim
maintained that the Defendant “should do jail time just like anyone else.”

       The minor victim noted that she was ten years old at the time of this encounter and
averred that, prior to these events, she “had no fear in [her] life.” She stated that now she
was afraid every time she saw the Defendant or his wife “drive in front of [her] house”
because she was “terrified [they were] coming to kill [her] and [her] brother.”

                                            -16-
        The victims’ parents also provided victim impact statements. They described the
minor victim’s behavior when she saw the Defendant’s truck pass by their house. They
said that the minor victim suffered from nightmares and from “uncontrollable anxiety”
that required medication. According to the victims’ parents, their daughter was now
scared by loud noises and had to be taken to therapy in Knoxville every three weeks,
which was a financial hardship because it was fifty-five miles one way. They averred
that their daughter’s “personality ha[d] changed a lot.” The victims’ parents relayed that
the family could no longer take walks around the neighborhood and that they locked their
doors after this incident. As for their son, the adult victim, they maintained that he had
been “suffering from a lot of the same symptoms” as the minor victim experienced. The
victims’ mother indicated that, due to this incident, she took “medication for anxiety
[and] nerves, stress.” The victims’ father stated that he carried a gun at all times at
present because things were “very stressful now on the mountain.” The victims’ parents
prayed, “[N]o he should not be released on parole supervision, he has showed no remorse
for the crime he did. He lied about everything and called us liars.”

       Both victims gave brief victim impact testimony at the April 28, 2017 sentencing
hearing. They described the depression and anxiety they dealt with in the aftermath of
this encounter. The Defendant sought to question the victims, but the trial court did not
allow it. The Defendant’s attorney asked to submit the questions he would have asked
the victims had he been allowed to question them, and the court agreed. As pertaining to
the issue of the victims’ mental health, defense counsel wanted to ask the victims to
describe their medical treatment and explore whether the Defendant’s “conduct was the
proximate cause of the need for treatment.” The Defendant’s lawyer also wanted to
inquire “about the status of the civil claims,” “confirm that there [had] been no
confrontations with [the Defendant] in the [two and one-half] years since the incident,”
ask the adult victim about his working relationship with the Defendant’s next-door
neighbors the Coffmans, about the veracity of several of the individuals who provided
support letters and affidavits for the Defendant, and whether there was a familial
relationship between the victims and any law enforcement officer that was involved in
the investigation.

       At the conclusion of the hearing, the trial court evaluated the evidence presented
by the parties. The trial court found the civil deposition particularly important, reading a
large portion of it into the record. Initially, the trial court denied the Defendant’s request
for judicial diversion. Thereafter, the trial court set the length of the Defendant’s
sentences at four and one-half years, found that consecutive sentencing was not
appropriate, and declined to grant full probation and instead ordered that the Defendant
serve six months’ confinement.



                                            -17-
        3. Motion for New Trial Hearing. The Defendant filed a timely motion for new
trial. In the motion, the Defendant averred that “false statements” had been made “by
prosecution witnesses.” Specifically, he argued that the adult victim had “falsely testified
[at trial] that he had a clean record[,]” noting that the adult victim had misdemeanor
convictions in 2000 in North Carolina for possession of marijuana and drug paraphernalia
and in 2002 in Tennessee for reckless driving. The Defendant submitted that, “[a]lthough
[the adult victim’s] convictions might not have been admissible for impeachment under
Rule 609 of the Tennessee Rules of Evidence, the witness had no right to testify falsely
regarding his record.” Next, the Defendant contended that the victims’ father testified
falsely “under oath that he had witnessed [the Defendant] commit the acts in question,”
citing to the statements the victims’ father made in the 911 call and the time that the call
was placed.

        The Defendant then raised the issue of ineffective assistance of counsel.2 The
Defendant alleged that trial counsel rendered ineffective assistance in the following ways:
(1) Trial counsel did not adequately advise the Defendant of the State’s plea offer of full
probation or of the consequences of not accepting it; (2) Trial counsel failed to conduct
an adequate, thorough pretrial investigation into the facts and circumstances of the case;
(3) Trial counsel failed to interview Mr. Whiteside who would have supported the
Defendant’s version of events; (4) Trial counsel failed to subpoena Sandra Cox to testify
at trial who would have contradicted the statements made by the State’s witnesses about
the Defendant’s behavior; (5) Trial counsel failed to interview Eddie Cox who helped the
officers locate two bullet casings; (6) Trial counsel failed to request an instruction on the
lesser-included offense of reckless aggravated assault—“an offense that would have fit
the allegations more closely, even if self-defense were rejected”; (7) Trial counsel failed
to impeach the victims’ father with “his prior [911] statement that undermined his trial
testimony,” but rather, “trial counsel mistakenly attempted to impeach the witness with
911 statements that were made by someone else and this cross-examination in effect
supported the State’s case”; (8) Trial counsel failed to research the criminal history of the
adult victim and “was therefore unable to effectively cross-examine him after the
witness’s false statement regarding his record”; (9) Trial counsel failed to object to the
State’s improper cross-examination of the Defendant “in which the prosecutor asked [the
Defendant] to comment on the veracity of other witnesses”; and (10) Trial counsel failed
to prepare the Defendant to testify, including failing to inform him that it was “always
harmful to claim another witness is ‘lying’ when in fact that calls for speculation.”

        The Defendant raised several additional issues as well. The Defendant submitted
that “[i]t was plain error for the prosecution to ask [the Defendant] to speculate as to the
veracity of other witnesses, including a child witness”; that it was error for the trial court
2
  The Defendant had retained new counsel by the time of the sentencing hearing and the motion for new
trial hearing.
                                                -18-
to fail to include a lesser-included offense instruction of reckless aggravated assault; that
the evidence was insufficient; and that cumulative error denied him a fair trial.

       At the February 23, 2017 motion for new trial hearing, the Defendant testified that,
soon after he was charged with aggravated assault, he hired trial counsel and that he
provided trial counsel with “the full version of the events” and with the names of
potential witnesses. The Defendant named Mr. Whiteside as a potential witness because
the Defendant had interacted with Mr. Whiteside just minutes before confronting the
adult victim. The Defendant insisted that he told trial counsel that Mr. Whiteside would
be able to testify about the Defendant’s demeanor at the time. The Defendant alleged that
he “continuously” asked trial counsel to interview Mr. Whiteside during the two years
preceding the trial because the Defendant “felt like [Mr. Whiteside] saw it all take place.”
The Defendant noted that trial counsel was also his attorney in the civil matter concerning
this incident and that the victims’ lawyer inquired during a January 2016 deposition if
anyone from the defense team had interviewed Mr. Whiteside. The Defendant also
produced text messages in which he asked counsel to meet with Mr. Whiteside and in
which trial counsel indicated that this interview was imminent. According to the
Defendant, he had only learned shortly before trial that trial counsel had not spoken with
Mr. Whiteside.

        The Defendant also claimed that he asked trial counsel to speak with Sandra and
Eddie Cox, who he thought were at home when the altercation occurred. According to
the Defendant, the Coxes’ home was the closest to the scene. The Defendant stated that
trial counsel told him that he planned to speak with the couple without the Defendant’s
being present to encourage them to speak “more freely.” The Defendant averred that he
had expected Mr. or Mrs. Cox to testify but learned from Mr. Cox at trial that trial
counsel had never spoken with them.

       The Defendant testified that trial counsel provided him with a copy of discovery,
including a disc containing 911 recordings that the Defendant reviewed “multiple times.”
The Defendant stated that the call from the victims’ father was “substantial[ly]
differen[t]” in “tone and tenor” from the call placed by the neighbor Rainbow Drinnon
that lived at 1736 Boatmans Ridge Road. Because the Defendant believed that the
victims’ father’s testimony was substantially different from his 911 call, he asked trial
counsel to play the 911 recording of his call after the victims’ father testified. The
Defendant further alleged that he tried to correct trial counsel when trial counsel asked
the victims’ father if he had thought he heard fireworks because it was Mr. Drinnon, not
the victims’ father, who mentioned fireworks in his 911 call. According to the
Defendant, trial counsel ignored his requests in this matter. In addition, the Defendant
maintained that he did not see the victims’ father at the scene and that he informed trial
counsel of this detail.

                                            -19-
        The Defendant averred that he wanted to resolve the case through a plea
agreement that included diversion. The Defendant insisted that he told trial counsel
repeatedly that he did not want to go to trial. The Defendant said that he wanted to avoid
a trial for two reasons. He described his primary motivation for avoiding a trial as
follows: “I fired the shots, and you know, I did it for what I thought I needed to protect
myself. But I didn’t fire at anyone, but I fired the shots. So . . . if I’m guilty of that and
that’s assault, then I’m guilty.” The Defendant stated that his secondary reason was his
desire to protect his family and his business from “the court of public opinion.”
However, the Defendant acknowledged that trial counsel explained that the prosecutor
would not offer him diversion because the victims opposed any such plea agreement.

        The Defendant claimed that, absent a plea agreement, he had planned to plead
guilty and apply for judicial diversion and appeal if it was denied. According to the
Defendant, however, trial counsel discouraged him from entering an open plea. The
Defendant acknowledged that he had “heard it’s hard to get diversion” but claimed that
trial counsel described him as a “perfect candidate.”

       The Defendant indicated that he met with trial counsel a few weeks before trial
and that trial counsel said that the prosecutor wanted to make an offer but that the victims
would not agree to one. The Defendant asserted that trial counsel never relayed any offer
to him. The Defendant alleged that trial counsel described the case as “a slam-dunk,”
bragged that the prosecutor had “never beat” him in the courtroom, and insisted that,
despite her lack of success against trial counsel, the prosecutor would not prepare for the
trial. The Defendant relayed that trial counsel advised him that he could still seek
diversion if convicted by a jury and did not tell him that there would “be a worse
sentence by not pleading guilty.” According to the Defendant, if the prosecutor had
offered him a plea agreement that did not include diversion, he would have accepted it
“because [he] was guilty of firing the shots, and [he] never denied . . . firing the shots.”

        The Defendant alleged that trial counsel never discussed the difficulties of a trial
involving a young victim and never advised him that most people convicted of
aggravated assault with a firearm go to prison. The Defendant insisted that trial counsel
did not discuss the potential for a sentence of split confinement or the possibility of a
conviction for a lesser-included offense. While trial counsel did explain the ramifications
of a criminal conviction, he only did so after recommending going to trial. Furthermore,
the Defendant maintained that trial counsel did not advise him of his right to remain
silent in the civil case and did not warn him to refrain from answering questions during
his deposition that accused other witnesses of lying. According to the Defendant, the day
before his trial, trial counsel reviewed the recording of the Defendant’s deposition with
him, said “that[ was] as good as [trial counsel had] seen [it] done,” and encouraged the
Defendant “to do the same thing” at trial. The Defendant noted that trial counsel did not

                                            -20-
depose the victims or their parents prior to the Defendant’s criminal trial. The Defendant
was asked to describe any “additional preparation” he did in preparation to testify at trial,
and he indicated that he prepared on his own by reviewing “all the information [he] had,”
such as the police reports and listening to the 911 tapes.

       The Defendant then challenged the trial court’s conclusion at sentencing that he
was “not remorseful.” He claimed that he hated that “this incident ever happened” and
regretted that he left his property that evening. He denied that he intended to hurt anyone
and insisted that he had “fired warning shots away from these individuals.” The
Defendant averred that he was sorry “if [he had] caused any emotional stress” before
asserting, “but . . . my wife and I were also victims here, too[.]” He concluded, “I always
said that I was guilty, I fired the shots, and I’ll plead guilty. And I’ve never denied that.”

       On cross-examination, the Defendant conceded that, during his civil deposition, he
denied his guilt and would not “admit that he did anything wrong[.]” He also stated
multiple times in the deposition that he wanted to go to trial and did not intend on
pleading guilty. However, the Defendant maintained that he said these things on the
advice of trial counsel to provide “leverage to work out any kind of offer.” The
Defendant testified that trial counsel informed him prior to trial that the case hinged on
his credibility versus the victims’ credibility.

       When asked whether he had spoken to Mr. Whiteside “about what he saw” on the
day of the offense, the Defendant indicated that Mr. Whiteside “corroborated” his
version, describing “[p]retty much the same events that took place that [the Defendant
had] explained.” When asked how Mr. Whiteside’s version corroborated his, the
Defendant explained,

       [M]y attitude, I guess, how I was that day. I was claimed to have been
       screaming, and I was not. I was very calm. He could testify that he never
       saw me point a gun at anyone and that [the minor victim] was not with [the
       adult victim] when he was walking towards me. She was nowhere near
       him.

The Defendant affirmed his belief that Mr. Whiteside “saw what actually took place” and
that he believed Mr. Whiteside was willing to testify at trial. On redirect, the Defendant
claimed that trial counsel “wouldn’t talk with Mr. Whiteside” originally because he said
they did not “want a third story.”

      The parties then agreed to allow testimony from the prosecutor about her role
during plea negotiations with the Defendant and to stipulate to its accuracy. The
prosecutor informed that she spoke to trial counsel “numerous times about a potential
working-out of this case.” The prosecutor indicated that the district attorney’s office
                                            -21-
policy required “a written recommendation from the victim” in support of any plea
agreement to a reduced charge or sentence. She stated that, on one occasion, she talked
with the victims’ father about probation and that he was “okay with probation.” She then
contacted trial counsel and asked if the Defendant would be willing to accept probation.
The prosecutor explained, “I still had one victim, [the adult victim], out there that I had
not talked to. But I did not want to fire him up and get him all bent out of shape if [the
Defendant] was not willing to take probation.” Trial counsel spoke with the Defendant
and told the prosecutor, “We’ll just go to trial. He does not want to take that.” The
prosecutor indicated that “was the last negotiation that [they] had.”

       Trial counsel testified that he began practicing law in 1999 and represented the
Defendant through general sessions court and up until the sentencing hearing. Trial
counsel relayed that, when he was first retained, he spoke with the Defendant about the
facts of the case. According to trial counsel, the Defendant was upset that the police had
not interviewed him, and the Defendant mentioned that they also did not interview Mr.
Whiteside.

        Trial counsel said that he received discovery after the indictment was issued and
that the 911 recordings were included therein. Trial counsel provided the Defendant with
a copy of all the discovery materials. Trial counsel testified that he listened to the 911
calls but did not have a transcript of the calls prepared. He agreed that the trial testimony
of the victims’ father “var[ied] quite a bit from what he said on the 911 call[]” and that he
intended to impeach the victims’ father with those discrepancies. Trial counsel
acknowledged that, when cross-examining the victims’ father about the matter, trial
counsel asked the victims’ father whether he had initially told the 911 operator that he
thought it might have been fireworks. According to trial counsel, the Defendant passed
him a note at trial reminding him that it was another caller, not the victims’ father, who
had mentioned fireworks in his call to 911. Trial counsel opined that it was “a terrible
mistake” to accuse the victims’ father of lying about a statement he never made. Trial
counsel maintained that he was “discombobulated” when he learned of his error. Trial
counsel agreed that, if he had a transcript of the call available, he likely could have cross-
examined the witness more effectively. Trial counsel testified that the Defendant never
asked him to play the 911 recording of the call at trial.

       Trial counsel said that he conducted background checks on all potential witnesses
before trial utilizing a service provided by Westlaw. According to trial counsel, this
service indicated that the adult victim had several criminal convictions, including a
felony DUI. Trial counsel confirmed that he had not seen the certified copies of the
Defendant’s two misdemeanor convictions for reckless driving and possession of
marijuana and drug paraphernalia. Trial counsel acknowledged that, if he had these
documents at trial, he could have challenged the adult victim’s claim that he had “a clean

                                            -22-
record.” Trial counsel recognized that he apologized to the adult victim on cross-
examination for suggesting he had prior convictions.

      Trial counsel affirmed that he had spoken “quite a bit” with the Defendant about
Mr. Whiteside and that the Defendant had informed him of the details Mr. Whiteside had
provided him. Trial counsel acknowledged that he told the Defendant he would interview
Mr. Whiteside but did not. Trial counsel relayed that he did, however, go to Mr.
Whiteside’s house and take photographs.

       Trial counsel averred that he had initially hoped to negotiate a plea agreement in
general sessions court that would allow the Defendant to plead to a misdemeanor and
obtain diversion. However, he was unable to arrange a plea agreement, so they went
forward with the preliminary hearing. Trial counsel relayed that the Defendant was
adamant that he did not want a felony conviction, to serve time in confinement, or to be
the subject of media attention. According to trial counsel, he spoke with the prosecutor
who asked him if the Defendant would be willing to plead guilty as charged in return for
a sentence of probation. Trial counsel said that he discussed this potential agreement
with the Defendant on multiple occasions. In these discussions, the Defendant asked if
diversion was still a possibility, and there was “a lot of . . . confusion [that] took place.”
Trial counsel tried to explain to the Defendant, the Defendant wife’s, and the Defendant’s
son that the Defendant could not accept this deal of probation and still apply for
diversion. Trial counsel confirmed that he did not recommend to the Defendant that he
enter an open plea because “[h]e would have no guarantee of not having jail time[.]”
When asked if he told the Defendant that “he was likely to get diversion,” trial counsel
said, “I told him I thought he was one of the best candidates I had ever seen for a
diversion and I could not imagine a reason the [c]ourt would not grant him a diversion.”

       While trial counsel discussed the dangers of going to trial with the Defendant, trial
counsel opined that, in hindsight, he should have focused more on the potential effect a
ten-year-old victim would have on a jury. However, trial counsel found the Defendant’s
version of events quite credible and hoped that a jury would find the same.

        Trial counsel agreed that he did not request an instruction on reckless aggravated
assault. Trial counsel indicated that he did not do so because it was not recognized as
lesser-included offense under these circumstances.

      On cross-examination, trial counsel stated that he visited the scene three times.
The Defendant had informed trial counsel of the location where Mr. Whiteside’s lawn
mower had stalled and where the Defendant stopped and asked Mr. Whiteside if he
needed help. Trial counsel photographed Mr. Whiteside’s viewpoint, which was, in trial
counsel’s opinion, approximately 200 yards away from where the incident occurred.
According to trial counsel, the Defendant told him many times that Mr. Whiteside said
                                            -23-
“that he could not see the little girl, and he heard the shots and did not know what was
going on.” Trial counsel opined that, based upon his investigation, he did not believe Mr.
Whiteside could have witnessed the incident from where he was standing.

       Trial counsel maintained that, when discussing any potential plea agreement, trial
counsel left the ultimate decision to the Defendant. According to trial counsel, while the
case was pending, the Defendant consistently asserted that he was not guilty. Although
the Defendant did express a desire to avoid trial, he was also insistent that he would not
accept a felony on his record and did not want to go to jail.

        Trial counsel said that he reviewed the Defendant’s civil deposition with him and
critiqued his performance in preparation for trial. Trial counsel maintained that the
Defendant “appeared to be very agitated, very angry, very confrontational” in his
deposition and that he “[e]xplained to [the Defendant] it was a train wreck if . . . he
testified the same way in the jury trial that he would definitely be convicted.” Trial
counsel further testified that he also reviewed potential questions with the Defendant. He
confirmed that they never specifically discussed “the lying question, is somebody
lying[.]”

        Trial counsel said that he went to the Coxes’ residence and was accompanied by
the Defendant. They spoke with Mrs. Cox on this occasion. Trial counsel determined
that neither of them witnessed the incident. Trial counsel acknowledged that “a spent
round” was “dug up,” but he did not recall who was involved with that discovery. Trial
counsel averred that he was never contacted by Mr. Whiteside or the Coxes. On redirect,
trial counsel said that Mrs. Cox told him that she could not remember who else was
present and that she “did not see anyone” when she went outside after hearing the
gunshots.

       Mr. Whiteside testified that, on the date in question, he saw the victims out for a
walk and that he briefly spoke to them. Mr. Whiteside testified that it was “getting fairly
close to dark” about thirty minutes later when his mower broke down. Mr. Whiteside
relayed that he saw the Defendant drive past his house headed towards “town” and that,
about “two or three minutes later,” the Defendant “was coming back” and stopped to
speak with him. Mr. Whiteside indicated that the Defendant told him that “somebody
had said something to his wife or threatened his wife” and that he informed the
Defendant that he had seen the victims walking earlier. Mr. Whiteside then declined the
Defendant’s offer of assistance with his mower. Mr. Whiteside estimated that this
conversation lasted three to five minutes, and he described the Defendant’s demeanor as
“probably agitated” and “upset.”

      Mr. Whiteside reported that, while he was talking with the Defendant, the victims
appeared on the roadside near the Coxes’ home, and “[t]hey were cutting down the hill
                                           -24-
toward their house.” Mr. Whiteside said that the Defendant “took off” and “just drove
down there.” Mr. Whiteside testified that the Defendant did not “peel out” and that there
was nothing “shocking” about his driving. Mr. Whiteside resumed working on his
mower after the Defendant left. When Mr. Whiteside heard gunshots, he “looked down
the road” but initially found his view partially blocked by a neighbor’s house. According
to Mr. Whiteside, he could see the Defendant standing with a gun in his hand when the
adult victim emerged from behind a house walking towards the Defendant. Mr.
Whiteside said that the Defendant was not pointing his gun at anyone but had it “pointed
down.” While Mr. Whiteside heard someone say “something to the effect of, ‘Who are
you calling a boy[,]’” he did not hear the Defendant’s ever threatening to kill the adult
victim. Mr. Whiteside suggested that he never saw the minor victim again after she went
behind the house. After the initial gunshots, Mr. Whiteside walked towards the
Defendant and the adult victim to get a better view, but he “really didn’t see a whole lot
after that.” Mr. Whiteside confirmed that he would have been willing to testify at the
Defendant’s trial.

       Gregory Isaacs, an attorney from Knoxville, set forth his legal credentials, stated
that he had reviewed the Defendant’s case, and offered his opinions on trial counsel’s
performance. Ultimately, Mr. Isaacs concluded that the Defendant “did not receive
effective assistance of counsel.”

        Mr. Isaacs testified that he did not see “investigative memorandum or notes” in
trial counsel’s file which struck him as “odd.” He also noted as “unusual” the absence of
a trial outline, including potential questioning of venire members and witnesses or a draft
of opening and closing statements. Mr. Isaacs said that “there was nothing in [trial
counsel’s] file that looked like there was any objective preparation for trial that was in
writing.”

       Mr. Isaacs opined that “what Mr. Whiteside saw was totally different” from the
other State’s witnesses and that a reasonable defense attorney would have interviewed
Mr. Whiteside as there appeared to be no tactical reason not to do so. Based upon Mr.
Whiteside’s testimony at the motion for new trial hearing, Mr. Isaacs stated that he
should have been called as a witness at the Defendant’s trial.

       Mr. Isaacs agreed that the Defendant’s state of mind was “a significant issue in the
case.” Mr. Isaacs indicated that interviewing neighbors, such as the Coxes, was
important to locate contradictory testimony that the Defendant was driving at a high rate
of speed and was using profanity.

       He also opined that there was no strategic reason for trial counsel’s failure to
request a lesser-included instruction on reckless aggravated assault under the facts of this
case. Mr. Isaacs claimed that he would have requested an instruction on reckless
                                            -25-
aggravated assault regardless of whether it had previously been delineated as a lesser-
included offense in the caselaw.

       Mr. Isaacs discussed a lawyer’s duty during the plea negotiation process, stating
that counsel has “a duty to explore a resolution, . . . a duty to keep [the] client completely
informed, and . . . a duty to promptly investigate.” Mr. Isaacs opined that trial counsel
had an “obligation to follow up” in a case such as this when “shots were fired” and there
was “an opportunity to enter into a plea that resulted in probation” in order “to see if it
c[ould] be made into a firm offer[.]”

         Mr. Isaacs indicated that trial counsel should have requested a stay in the civil
case, thereby prohibiting the Defendant from being deposed. Mr. Isaacs noted that the
Defendant did not have to “incriminate himself or talk about the facts.” Because the civil
case proceeded, trial counsel should have likewise deposed the victims, in Mr. Isaacs’s
opinion. Mr. Isaacs did not believe that the Defendant should have answered questions
under oath in the civil case about witnesses lying or whether the Defendant would accept
a plea. Mr. Isaacs said that a reasonable attorney had “a duty to object if someone trie[d]
to get [a] client to say someone else is lying[.]” Moreover, trial counsel should have
advised the Defendant “not to be goaded into” answering questions like those again at
trial, especially when dealing with a minor victim.

       Mr. Isaacs indicated that proper trial preparation would have included preparing a
transcript of the 911 calls. Mr. Isaacs maintained that “the importance of that 911 call
was you could have had extraordinarily significant impeachment information with [the
victims’ father] because he dramatically changed his testimony.” According to Mr.
Isaacs, when trial counsel got “rattled,” he should have asked for a recess rather than
allowing the witness “to go unscathed.” Mr. Isaacs also thought trial counsel should have
sought to have the recording of the victims’ father’s 911 call redacted.

       Sandra Cox testified that, in August of 2014, she was living with her parents on
Boatmans Ridge Road to care for them. She recalled that, while watching television, she
heard what “sounded like backfiring[.]” When Mrs. Cox looked outside, she saw a white
truck driving away and the adult victim standing near “a pine tree.” She did not see the
minor victim or the victims’ father at that time, but she did observe Mrs. Loven “coming
out” of her home. Mrs. Cox clarified that she “just stayed right there kind of on the
carport[.]” Mrs. Cox could not recall hearing any raised voices or “squealing tires or
anything like that[.]” Mrs. Cox relayed that trial counsel did come to her house and
interview her.

      On cross-examination, Mrs. Cox noted that the living room where they were
watching television that day was “back away from the road[.]” Mrs. Cox indicated that

                                            -26-
her mother was hard of hearing, so sometimes the television was loud. Mrs. Cox testified
that it would not “be unusual” for her to fail to hear those sounds.

       Eddie Cox also testified at the hearing and reported that he was not present at the
time of the incident. Upon learning from Mrs. Cox that gunshots had been fired, Mr. Cox
returned to the home, arriving before law enforcement. Mr. Cox described that, when he
arrived, he saw the minor victim crying and saw the victims’ father coming up the hill
from their house. Mr. Cox relayed that he grabbed a flashlight and assisted the officers in
locating two of the “slugs” in the dirt. According to Mr. Cox, the slugs were found “far
apart” in the field. When Mr. Cox was asked if “[t]he holes in the ground . . . were . . .
closer to the house or . . . were way out in the field somewhere,” he replied that they were
in “the field.”

        The Defendant’s thirty-one-year-old adult son, Matthew Ailey (“Matthew”),3
testified. Matthew, who lived in New York, stated that he spoke with trial counsel on the
phone twice on the same day about plea negotiations. Matthew believed “for over two
years” that trial counsel was going to negotiate a plea agreement. Matthew said that he
was surprised to learn that a trial was imminent and called trial counsel seeking an
explanation, so he could help his parents understand “what had changed.” Matthew
inquired with trial counsel if there was “an opportunity to enter a plea agreement with the
district attorney’s office.” According to Matthew, trial counsel told him that “the district
attorney called him every day, begging him to settle” because “she did not have a very
good case” but that she could not offer anything below a Class D felony because the
victims would not consent to it.

        Matthew also asked trial counsel about “the various outcomes.” Trial counsel
advised that “the only plea agreement that [the Defendant] could enter into would be a . .
. full guilty plea to what was being . . . charged which was basically the same outcome as
losing in the trial.” He claimed that trial counsel assured him that they had “a very good
case” and that he was “going to win the trial.” Trial counsel also relayed to Matthew that
the prosecutor had never before beaten trial counsel. According to Matthew, trial counsel
told him that there was “not an outcome where [his] father [would go] to jail.” Matthew
stated that trial counsel informed him that the “[w]orst . . . possible outcome” if the
Defendant was convicted at trial was a grant of diversion. According to Matthew, trial
counsel maintained that the Defendant was the “perfect” candidate for diversion.

      The trial court denied the Defendant’s motion for new trial by written order filed
on November 28, 2017. The case is now before us for our review.


3
 Because Matthew shares a surname with the Defendant, we will refer to him by his first name. Again,
we do so for clarity and intend no disrespect.
                                               -27-
                                       ANALYSIS

                                       I. Sentencing

        The Defendant contends that the court erred in denying him judicial diversion or
total probation and by applying certain enhancement factors. Before a trial court imposes
a sentence upon a defendant, it must consider: (a) the evidence adduced at the trial and
the sentencing hearing; (b) the presentence report; (c) the principles of sentencing and
arguments as to sentencing alternatives; (d) the nature and characteristics of the criminal
conduct involved; (e) evidence and information offered by the parties on the
enhancement and mitigating factors set forth in Tennessee Code Annotated sections 40-
35-113 and 40-35-114; (f) any statistical information provided by the Administrative
Office of the Courts (“AOC”) as to Tennessee sentencing practices for similar offenses;
(g) any statement the defendant wishes to make in the defendant's own behalf about
sentencing; and (h) the result of the validated risk and needs assessment conducted by the
department and contained in the presentence report. Tenn. Code Ann. § 40-35-210(b).
When an accused challenges the length of a sentence, this court reviews the trial court’s
sentencing determination under an abuse of discretion standard accompanied by a
presumption of reasonableness. State v. Bise, 380 S.W.3d 682, 707 (Tenn. 2012). The
Bise standard of review applies to “appellate review for a trial court’s sentencing decision
to either grant or deny judicial diversion,” State v. King, 432 S.W.3d 316, 325 (Tenn.
2014), and to “questions related to probation or any other alternative sentence,” State v.
Caudle, 388 S.W.3d 273, 278-79 (Tenn. 2012). The burden of showing that a sentence is
improper is upon the appealing party. See Tenn. Code Ann. § 40-35-401, Sentencing
Comm’n Cmts.; see also State v. Arnett, 49 S.W.3d 250, 257 (Tenn. 2001).

       This court will uphold the trial court’s sentencing decision “so long as it is within
the appropriate range and the record demonstrates that the sentence is otherwise in
compliance with the purposes and principles listed by statute.” Bise, 380 S.W.3d at 709-
10. Moreover, under such circumstances, appellate courts may not disturb the sentence
even if we had preferred a different result. See State v. Carter, 254 S.W.3d 335, 346
(Tenn. 2008). Those purposes and principles include “the imposition of a sentence justly
deserved in relation to the seriousness of the offense,” Tennessee Code Annotated section
40-35-102(1), a punishment sufficient “to prevent crime and promote respect for the
law,” Tennessee Code Annotated section 40-35-102(3), and consideration of a
defendant’s “potential or lack of potential for . . . rehabilitation,” Tennessee Code
Annotated section 40-35-103(5). See Carter, 254 S.W.3d at 344. Ultimately, in
sentencing a defendant, a trial court should impose a sentence that is “no greater than that
deserved for the offense committed” and is “the least severe measure necessary to
achieve the purposes for which the sentence is imposed.” Tenn. Code Ann. § 40-35-
103(2) & (4).

                                            -28-
                                    A. Judicial Diversion

        There is no dispute that the Defendant was eligible for judicial diversion. See
Tenn. Code Ann. § 40-35-313(a)(1)(B). However, simply because a defendant meets the
eligibility requirements does not automatically entitle him or her to judicial diversion.
State v. Bonestal, 871 S.W.2d 163, 168 (Tenn. Crim. App. 1993). “Traditionally, the
grant or denial of judicial diversion has been left to the sound discretion of the trial
court.” King, 432 S.W.3d at 323. When deciding whether judicial diversion is
appropriate, a sentencing court must consider seven common-law factors in making its
determination. Those factors are:

       (a) the accused’s amenability to correction, (b) the circumstances of the
       offense, (c) the accused’s criminal record, (d) the accused’s social history,
       (e) the accused’s physical and mental health, and (f) the deterrence value to
       the accused as well as to others. The trial court should also consider
       whether judicial diversion will serve the ends of justice—the interests of
       the public as well as the accused.

State v. Electroplating, Inc., 990 S.W.2d 211, 229 (Tenn. Crim. App. 1998) (citing State
v. Parker, 932 S.W.2d 945, 958 (Tenn. Crim. App. 1996)); see also King, 432 S.W.3d at
326 (reaffirming that the Electroplating requirements “are essential considerations for
judicial diversion”). The trial court must weigh the factors against each other and explain
its ruling on the record. King, 432 S.W.3d at 326 (citing Electroplating, 990 S.W.2d at
229). If the trial court adhered to these requirements, “the determination should be given
a presumption of reasonableness on appeal and reviewed for an abuse of discretion.” Id.
at 319. This court will “not revisit the issue if the record contain[ed] any substantial
evidence supporting the trial court’s decision.” Electroplating, 990 S.W.2d at 229; see
also Parker, 932 S.W.2d at 958.

         A trial court is “not required to recite all of the Parker and Electroplating factors
when justifying its decision on the record in order to obtain the presumption of
reasonableness.” King, 432 S.W.3d at 327. However, “the record should reflect that the
trial court considered the Parker and Electroplating factors in rendering its decision and
that it identified the specific factors applicable to the case before it.” Id. If the trial court
“fails to consider and weigh the applicable common law factors, the presumption of
reasonableness does not apply and the abuse of discretion standard . . . is not
appropriate.” Id. “In those instances, the appellate courts may either conduct a de novo
review or . . . remand the issue for reconsideration.” Id. at 328.

       Here, the trial court first addressed the Defendant’s request for judicial diversion.
In denying the Defendant’s request, the trial court recited and analyzed the applicable
judicial diversion factors in making its determination.
                                              -29-
       The trial court initially concluded that, despite the Defendant’s lack of a criminal
record and his involvement in the community, he was not amenable to correction based
on his “utter lack of ability to accept responsibility for his actions.” The trial court
specifically stated,

              I don’t think he’s a bad fellow at all. . . . But when somebody comes
       in and doesn’t accept responsibility at the trial or in their deposition at no
       point in time. I’ve got several letters in here from folks, good folks that
       some of them I know talking about how remorseful he is and how sorry he
       is and all of that. I read every one of these letters, but it doesn’t square with
       the facts. . . .

               He might be telling them that, but that’s not what he’s telling the
       [c]ourt and that’s not what he told the [c]ourt when he testified and that’s
       not what he’s told the [c]ourt in his deposition, and I hadn’t heard anything
       about it here today.

              ....

              I don’t think he has—I don’t think he would steal anything. I don’t
       think he would do anything like that, but when it comes to this type action,
       he has refused to accept responsibility for it.

        Next, the trial court found that the circumstances of the offense did not weigh in
favor of judicial diversion because the Defendant’s actions of tracking the victims and
firing four warning shots were grossly disproportionate to the perceived “disrespect” to
the Defendant’s wife and property. The trial court did not find the Defendant credible
when he said that he was calm as he drove around looking for the victims, and the trial
court did not find relevant whether the Defendant “gun[ned] it and floor[ed] it up there or
whether he just roll[ed] up there nice and smooth” when he saw the victim’s coming
down the road. The trial court continued:

               But anyway, so he gets his gun out so he perceives there’s an
       alleged threat. That’s what he wants me to believe, and then he gets out—
       and wanted the jury to believe—and so he gets back out—he gets his gun
       out and he comes around and then—we don’t know exactly what the
       timeline is—but ends up firing two warning shots. Then in his own
       testimony there was no altercation. [The victim] just wouldn’t speak to
       him and he wouldn’t show him his hands.

              I cannot understand why you would shoot at that point because—so
       you think the person is on drugs. You think a person’s deranged. You
                                             -30-
      think the person’s whatever, get back in the truck. Don’t fire some warning
      shots. I . . . cannot understand that.

             And then the gentleman doesn’t—keeps coming towards you. You
      don’t see a weapon. You never saw a weapon and you fire two more shots.
      And this is [the Defendant’s] version of events. I’m just analyzing it from
      his version of events. There’s something about that . . . just does not
      compute to this court.

            So at that point in time as I recall from the trial I believe he said he
      had one round left and so—then he gets in his vehicle and he goes home.
      And there’s a sequence of events of people calling 911, et cetera, like that.

              Having a . . . ten-year-old little girl, small girl, who in trial, today,
      and at all times here out throughout the process that I’ve had any
      involvement seems very traumatized by the event, and seems very—I mean
      there’s no way you could perceive her as a threat. [The Defendant] doesn’t
      attempt to say that he did. I’m not trying to mischaracterize his
      representation. But to have gunfire with a small girl there when you
      could’ve just got back in your truck and went home and called the police,
      you know at this point they’re still in the area, it’s . . . just baffling to me.

              . . . . How do you have four warning shots? I don’t get that. Four
      warning shots. Doesn’t make sense to me. So then what you have is you
      have [the Defendant’s] leaving.

       The trial court then determined that the Defendant’s “excellent” social history did
weigh in favor diversion, noting that the Defendant, a successful businessman, was well-
respected and “very active in the community.” The trial court also found that the
Defendant’s physical and mental health weighed in favor of diversion.

       Thereafter, the trial court addressed the deterrence value to the Defendant as well
as others. Regarding general deterrence to others from this type of conduct, the trial
court remarked, “Obviously, the State has an interest in deterring people from engaging
in this type of crime and particularly a situation such as this where you have gunfire
going on in what’s essentially a subdivision.” The trial court noted that even the
Defendant “was concerned about ricochets” and that “[u]sing a weapon in this way [was]
extremely dangerous.” The trial court surmised that others needed to be deterred “from
engaging in this type of conduct where anything could happen. People could’ve been
killed. We could’ve had bullets landing in houses, no telling where.” As for specific
deterrence value to the Defendant, the trial court thought the Defendant “need[ed] to be

                                            -31-
deterred from this kind of conduct” because the Defendant in his deposition stated that
“he did nothing wrong.”

        Finally, the trial court considered whether a grant of judicial diversion would serve
the interest of the public, as well as the Defendant. The trial court noted that “certainly
[the Defendant] would be benefited if he was granted a judicial diversion.” However, the
trial court concluded that, although diversion would benefit the Defendant’s employees
and those impacted by the Defendant’s community involvement, the interest of the public
in general would not be served by granting diversion because the Defendant “sho[t] off
four rounds in an area with bullets ricocheting.”

       The trial court then concluded, “So when I weigh all of the factors and consider
them, I do not believe [the Defendant] is a candidate—a proper candidate for judicial
diversion. For those reasons I’m denying his request for judicial diversion.”

        The Defendant submits that he was amenable to correction because he
acknowledged wrongdoing and that the trial court erred by requiring him “to admit to
legal guilt” in order to be granted diversion. The Defendant notes that the trial court
relied heavily on his deposition testimony in the civil matter to determine the Defendant’s
amenability to correction, reading a large portion of that testimony into the record at the
sentencing hearing. He also maintains that the trial court failed to consider his allocution
letter in determining his amenability to correction.

       Indeed, the Defendant was not legally required to admit his guilt for the
aggravated assault charges in order to receive diversion. However, “there is a critical
distinction between confessing guilt to a crime and accepting responsibility for wrongful
conduct.” Stanton v. State, 395 S.W.3d 676, 688 (Tenn. 2013). “Admitting that one’s
conduct complies with the elements of a criminal offense and accepting responsibility for
wrongful conduct are not necessarily synonymous. . . . A defendant may admit and
assume responsibility for wrongdoing without admitting that he or she has committed a
crime.” Id. This court has determined that a defendant’s lack of remorse or refusal to
accept responsibility for his or her actions relates to the amenability to correction and is
an appropriate factor to consider in deciding whether to grant or deny judicial diversion.
See State v. Joseph W. Denton, No. M2009-02546-CCA-R3-CD, 2010 WL 4069264, at
*5 (Tenn. Crim. App. Oct. 19, 2010).

       The trial court determined that the Defendant was not amenable to correction
because he refused to accept responsibility for his actions and not because, as the
Defendant contends, he failed to admit legal guilt. The Defendant consistently focused
on the victims’ actions rather than his own despite evidence that he got in his truck and
tracked the victims, that he fired warning shots near a ten-year-old girl, and that he never
saw the adult victim with a weapon. The Defendant offered no explanation for his
                                            -32-
decision to shoot his weapon rather than merely get back inside his truck. The
Defendant’s failure to admit any wrongdoing or to accept any responsibility for his
actions was a relevant consideration for the trial court in determining the Defendant’s
qualification for diversion.

        The Defendant contends that the trial court did not consider his allocution letter in
rendering its decision. However, the trial court indicated generally throughout its ruling
that it reviewed the letters offered by the Defendant. The allocution letter was entered as
a separate exhibit to the sentencing hearing. Defense counsel stated that, due to the
pending civil matter, he had asked the Defendant “to do his allocution in writing to
submit to the [c]ourt.” Defense counsel opined that “the overwhelming point” conveyed
in the letter” was as follows: “that this is a person who takes this very seriously and for
whom this process is very important and that–the possibility of continuing to live his life
in an exemplary fashion is extremely important.” The trial court acknowledged receipt of
the letter. Before rendering its sentencing determination, the trial court stated, “All right.
I’m going to take a few moments[] recess to review your response to the enhancement
factors that the State has filed and consider some of the other documents that have been
presented and then I’ll be back to rule in a little while.” A trial court is not explicitly
required to list and discuss each piece of evidence submitted. The record reflects that the
trial court considered the allocution letter.

        In the letter, the Defendant expressed regret that he “put” himself, his family, and
his friends “in a situation like this” and averred that his family and employees suffered
due to his actions. He did not acknowledge that his actions endangered the victims or
emotionally and psychologically harmed them in any way. The allocution letter does not
support the Defendant’s assertion that he is amenable to correction but, instead, supports
the trial court’s conclusion that the Defendant failed to take responsibility for his actions.

        Next, the Defendant argues that “[t]he trial court’s conclusion that the
circumstances of the offense justified a denial of diversion and imposition of a sentence
of incarceration wholly departed from the purposes and principles of the Sentencing Act”
because “first-time offenders whose criminal offense was impulsive and out of character
are ideal candidates for diversion[.]” (Emphasis removed). The Defendant notes that
“the trial court found that the circumstances of [the] offense didn’t make sense and were
out of character” but, nonetheless, weighed this factor against the Defendant’s receiving
judicial diversion. According to the Defendant his “actions lacked planning, were of
limited duration[,] and represent[ed] a marked deviation from an otherwise law-abiding
life.”

       However, the aberrant nature of the Defendant’s conduct does not require a grant
of judicial diversion but is merely a factor that can be considered in the trial court’s
diversion determination. The fact that the Defendant’s actions may have been impulsive
                                            -33-
and atypical does not negate all other facts and circumstances surrounding the offense.
Moreover, the trial court did consider the Defendant’s “otherwise law-abiding life” in its
judicial diversion decision, although not specifically in its discussion of the
circumstances of the offense. In concluding that the facts and circumstances of the
offense did not weigh in favor of judicial diversion, the trial court fully explained its
findings, and those findings are supported by the record. We cannot say that the trial
court abused its discretion in determining that the circumstances of the offense weighed
against a grant of judicial diversion.

        The Defendant further submits that “[t]he trial court denied diversion . . . without
placing specific findings on the record regarding the need for [general] deterrence other
than the deterrent value inherent in all criminal convictions.” The Defendant remarks
that the trial court failed to mention in weighing the deterrence factor the considerations
outlined in State v. Hooper, 29 S.W.3d 1, 10-12 (Tenn. 2000), and that “its generalized
statements about the need to deter others from committing aggravated assault also
conflicts with the analysis required by Hooper.” Furthermore, the Defendant contends
that “the trial court’s conclusion that [the Defendant], specifically, ‘needs to be deterred
from this type of conduct’ conflicts with the court’s own findings that [the Defendant’s]
behavior was an anomaly, that he wasn’t a ‘candidate to commit other offenses,’ and that
he has an excellent social history and lack of criminal history.” The Defendant notes that
the trial court’s determination regarding specific deterrence continued to “highlight[] the
court’s repeated undue, improper reliance on [the Defendant’s] deposition testimony.”

        However, Hooper did not involve the denial of diversion. See State v. Hamilton,
498 S.W.3d 7, 19 n.7 (Tenn. 2016) (our supreme court declining to state specifically
whether Hooper applied to the pretrial diversion statute); see also State v. Dylan Ward
Hutchins, No. E2016-00187-CCA-R3-CD, 2016 WL 7378803, at *6 (Tenn. Crim. App.
Dec. 20, 2016). Regardless, in Hooper, our supreme court stated that a trial court that
relies exclusively upon the need for deterrence to deny probation must show “a need to
deter similar crimes . . . in the particular community, jurisdiction, or in the state as a
whole, and . . . incarceration of the defendant may rationally serve as a deterrent to others
similarly situated and likely to commit similar crimes.” 29 S.W.3d at 10. As the trial
court here relied upon factors other than the need for deterrence when denying diversion,
the trial court did not err by failing to enumerate the Hooper factors, even assuming that
Hooper applied.

       The trial court first examined the general deterrent effect to others from this type
of conduct, focusing on the dangers of the Defendant’s firing his weapon in what was
“essentially a subdivision” and the possibility of “ricochets.” The trial court concluded
that “[u]sing a weapon in this way [was] extremely dangerous.” The trial court also
determined that diversion was not a suitable deterrent for the Defendant because he

                                            -34-
persisted in justifying his actions and failed to acknowledge any wrongdoing. We cannot
conclude that the trial court abused its discretion in weighing the need for deterrence to
the Defendant and others against a grant of diversion.

         In addition, the Defendant asserts that “[t]he trial court concluded the best interests
of the public weighed against granting [the Defendant] judicial diversion . . . in
contradiction of the rehabilitative purpose of the Sentencing Act and the court’s findings
that [the Defendant] was a productive member of society whose criminal conduct was
aberrant.” Stated another way, the Defendant maintains that “[t]he trial court did not
consider that the fundamental purpose of the alternative sentences is rehabilitation and
that it is in the best interests of society that an isolated, one-time offender be given a path
to be restored fully to productive citizenship.” (Internal quotations marks omitted).

       The trial court considered whether a grant of judicial diversion would serve the
interest of the public, as well as the Defendant. The trial court noted that “certainly [the
Defendant] would be benefited if he was granted a judicial diversion.” However, the trial
court concluded that, although diversion would benefit the Defendant’s employees and
those impacted by the Defendant’s community involvement, the interest of the public in
general would not be served by granting diversion because the Defendant “sho[t] off four
rounds in an area with bullets ricocheting.” The trial court acted within its discretionary
authority in weighing this factor.

       The record reflects that the trial court considered the Parker and Electroplating
factors in rendering its decision and that it identified the specific factors applicable to the
case before it. See King, 432 S.W.3d at 327. The Defendant has failed to overcome the
presumption of reasonableness afforded to the trial court’s decision denying him judicial
diversion.

                             B. Length of Terms and Probation

      After denying the Defendant’s judicial diversion request, the trial court jointly
addressed alternative sentencing, the length of the sentencing terms, and consecutive
sentencing. The trial court initially outlined the various purposes and principles of the
Sentencing Act and listed the considerations for alternative sentencing. Next, the trial
court analyzed the enhancement and mitigating factors found in Tennessee Code
Annotated sections 40-35-113 and -114.

       In reviewing the applicable enhancement factors, the trial court found that three
applied to the Defendant: (4) that the minor victim was particularly vulnerable because of
age or physical or mental disability; (6) that the personal injuries inflicted upon the minor
victim were particularly great; and (10) that the Defendant had no hesitation about
committing a crime when the risk to human life was high. See Tenn. Code Ann. § 40-3-
                                             -35-
113(4), (6), (10). In mitigation, the trial court found applicable that the Defendant,
although guilty of the crime, committed the offense under such unusual circumstances
that it was unlikely a sustained intent to violate the law motivated the criminal conduct.
See Tenn. Code Ann. § 40-35-113(11). The trial court, in applying this mitigating factor,
determined, “I think he got upset when his wife was insulted and his property was
violated and he went to confront the individual about it, and it just didn’t go down the
way that he expected it to.” The trial court also addressed the so called “catch-all”
mitigating factor. See Tenn. Code Ann. § 40-35-113 (13) (“Any other factor consistent
with the purposes of this chapter.”). The trial court stated, “I can’t find any other factors
[in addition to mitigating factor 11]. But I don’t know of any other factors to consider.”

       The trial court then proceeded to address several considerations listed by the
Defendant under mitigating factor (13). The trial court agreed that the Defendant had no
prior criminal convictions, that he “was raised in a good and stable family,” and that he
had a substantial support system. The trial court also cited the Defendant’s employment
record, strong work ethic, regular church attendance, and community outreach.
Furthermore, the trial court remarked that the Defendant had no known attitude or
behavior issues aside from this incident, that the Defendant did not abuse drugs or
alcohol, that the Defendant had numerous family responsibilities, and that others
depended on the Defendant for their employment. In addition, the trial court stated that it
had read the many letters submitted on behalf of the Defendant describing his “good
reputation” in the community and that “the content of the letters [was] strongly
favorable” to him.

        After discussing the enhancing and mitigating factors, the trial court commented,
“Now it comes time to impose a just and right sentence and keep in consideration the
sentencing factors that I’m supposed to consider.” The trial court indicated that
sentencing the Defendant presented “a Catch-22” because the Defendant had “led from
all indication an exemplary life,” but the court was “very concern[ed]” that the Defendant
still did not “think he did anything wrong.” The trial court observed that the Defendant’s
inability to appreciate the wrongfulness of his conduct was “really . . . where the rubber
me[t] the road in this case.” The trial court remarked that the victims’ parents had to
watch from a distance as the Defendant fired the shots and wonder if the Defendant
would have different “feelings” about the appropriate punishment if “the shoe was on the
other foot.”

       In rendering its decision, the trial court initially noted that this was “the most
difficult decision” it had “ever had to make.” The trial court first determined that
consecutive sentencing was not appropriate. The trial court then set the length of the
Defendant’s sentences at four and one-half years.4 Finally, the trial court denied full
4
    The Defendant was convicted of two Class C felonies as a Range I, standard offender. Thus, the
                                                -36-
probation and ordered the Defendant to serve six months’ confinement before being
released on supervised probation.

       1. Enhancement Factors. The Defendant contends that the trial court erred in its
application of all three enhancement factors. The weight to be afforded an enhancement
or mitigating factor is left to the trial court’s discretion so long as its use complies with
the purposes and principles of the 1989 Sentencing Act and the court’s findings are
adequately supported by the record. Tenn. Code Ann. § 40-35-210(d)-(f); Carter, 254
S.W.3d at 342-43. The trial court is “to be guided by—but not bound by—any applicable
enhancement or mitigating factors when adjusting the length of a sentence.” Bise, 380
S.W.3d at 706. Further, “a trial court’s misapplication of an enhancement or mitigating
factor does not invalidate the sentence imposed unless the trial court wholly departed
from the 1989 Act, as amended in 2005.” Id. Even if the trial court “recognizes and
enunciates several applicable mitigating factors, it does not abuse its discretion if it does
not reduce the sentence from the maximum on the basis of those factors.” Carter, 254
S.W.3d at 345. A sentence imposed by the trial court that is within the appropriate range
should be upheld “[s]o long as there are other reasons consistent with the purposes and
principles of sentencing, as provided by statute.” Bise, 380 S.W.3d at 706.

        We will focus our examination on the trial court’s application of enhancement
factor (10)—the Defendant had no hesitation about committing a crime when the risk to
human life was high—because this was the only factor found to be applicable to both of
the Defendant’s aggravated assault convictions. The Defendant complains that the State
failed to present any proof establishing that there was a high risk to human life to anyone
other than the two, named aggravated assault victims. According to the Defendant, the
trial court erred by applying “factor based on the possibility that the bullets [he] fired into
the ground could have ricocheted” when the State failed to establish that specific
individuals were endangered by the Defendant’s actions.

        Where, as here, a high risk to human life is inherent in the underlying conviction,
enhancement factor (10) only applies if a defendant’s actions posed a high risk to the life
of a person other than the named victim. See State v. Imfeld, 70 S.W.3d 698, 707 (Tenn.
2002); State v. Zonge, 973 S.W.2d 250, 259 (Tenn. Crim. App. 1997). The Defendant
cites to State v. Hill, 885 S.W.2d 357, 363 (Tenn. Crim. App. 1994); State v. Grady Lee
Flippo, No. M2006-01182-CCA-R3-CD, 2007 WL 1628868, *10-11 (Tenn. Crim. App.
June 6, 2007); and State v. Antray Terrill Morrow, No. W2002-02065-CCA-R3-CD,
2003 WL 22848974, at *4 (Tenn. Crim. App. Nov. 25, 2003), in support of his allegation
of trial court error. In Hill, the defendant was convicted of aggravated assault for cutting
his victim during a street fight. 885 S.W.2d at 359. This court concluded that the trial
court erred by applying enhancement factor (10) to the defendant’s conviction because

Defendant faced a sentencing range of three to six years. See Tenn. Code Ann. § 40-35-112 (a)(3).
                                                 -37-
“the record [was] devoid of any evidence that individuals in close proximity [to the fight]
were in danger of being injured.” 885 S.W.2d at 363. In Flippo, the trial court applied
factor (10) to the defendant’s two convictions for attempted aggravated assault where the
defendant brandished a gun at two people stopped on the side of a highway. 2007 WL
1628868, at *11. This court held that the trial court’s application of factor (10) was in
error because, although the record showed that other drivers were on the road the day of
the offense, it failed to show that “the actions of the defendant actually created a risk to
the life of any other specific person.” Id. Finally, in Morrow, the defendant fired shots at
a house where four named victims were standing on the porch and a fifth named victim
was inside the house. 2003 WL 22848974, at *4. The jury convicted the defendant of
four counts of aggravated assault and one count of felony reckless endangerment. Id. at
*1. At sentencing, an investigator testified that the shooting occurred in “[a] heavily
populated residential area” and that there was a daycare center located nearby. Id. at *3.
However, no reports were received of gunshots striking nearby homes, and no evidence
was presented as to whether the daycare center or any of the nearby residences were
occupied at the time of the shooting. Id. There, the State conceded error in the
application of factor (10), and this court determined that proof failed to show that “the
shots actually created a risk to the life of any other specific person.” Id. at *4 (citation
omitted).

        Here, the trial court acknowledged that enhancement factor (10) was normally
inherent in the offense of aggravated assault but determined that the factor “clearly
applie[d]” based upon the facts of this case. The trial court, in applying this factor,
referred to the fact that the Defendant fired four warning shots in a residential
neighborhood and that there were “two individuals out there” when the Defendant
discharged his weapon. The trial court also noted the Defendant’s testimony that he
knew “bullets [were] going to be ricocheting” and the Defendant’s claim that “he pulled
off to the left because he didn’t want to shoot down in the direction” of inhabited places,
instead firing towards the woods. The trial court concluded that the risk to human life in
“the surrounding area” was high.

        The Defendant testified at trial that he aimed to the left and “fired into the field
and the wood line” because he “didn’t want a ricochet.” He said that he fired without
taking direct aim at the victims because they were standing in an area that presented “the
perfect ricochet situation.” The adult victim, however, claimed that the Defendant
initially fired towards he and his sister, “blowing dirt all over” them. The minor victim
asserted that the Defendant pointed the weapon at their heads and that “[d]irt splattered
all over [them]” from the first shots that the Defendant fired. The victims’ father testified
that “dirt flew” on the minor during the episode. There was also testimony that the
Defendant was angry and that he frequently threatened to kill the victims during the
encounter.

                                            -38-
       Moreover, the cases cited by the Defendant—Hill, Flippo, and Morrow—are
factually distinguishable. Here, the Defendant did not wield a knife but fired a gun four
times in a residential neighborhood. He did more than merely display his weapon to the
victims as others passed by. Additionally, the State did not simply assert that the
Defendant fired shots in a residential area but instead presented evidence that specific
bystanders were in close proximity and in danger of being injured. There were multiple
reports from neighbors that they heard gunshots, including the victims’ parents, the
Lovens, and Mr. Drinnon on the 911 call. Both the victims’ parents and Mr. and Mrs.
Loven testified that they were outside and witnessed the Defendant fire his weapon. The
victims’ parents both stated that they were standing in front of their home, which was
down the hill from where the events occurred, when the Defendant shot at their children.
The victims’ mother testified that she started to wave her arms, jump up and down, and
repeatedly scream at the Defendant, pleading with him not to kill her children. Mrs.
Loven testified that she saw the Defendant’s truck and the victims “in the field” nearby
when she looked out her window. According to Mrs. Loven, the initial shots sounded
“awful close” to her home, and when she went outside, she saw the Defendant fire a
fourth shot towards the adult victim. Mr. Loven stated that he was “in the driveway
behind [his] house” working on his daughter’s car when he heard a gunshot. Mr. Loven
asserted that the second shot “seemed closer.” When Mr. Loven went to see what was
happening, he saw the Defendant shoot again. The adult victim explained at trial that the
Loven’s home was “right across from where [the Defendant] was parked.” An aerial
photograph of the neighborhood showing the location of the various homes, as well as
witnesses marking their respective positions thereon, was admitted into evidence.

        The photograph supports the trial court’s conclusion that this factor applied. We
conclude that the trial court acted within its discretion in considering this factor because
the Defendant’s actions created the risk of a stray bullet striking one of the people
standing nearby watching the incident unfold. See, e.g., State v. Randy Cotham, No.
01C01-9509-CC-00287, 1996 WL 695168, at *4 (Tenn. Crim. App. Dec. 5, 1996)
(concluding that the record supported the application of factor (10) because “the proof
established that, at the time of the shooting, there were several other people sitting in the
parking lot of the Stetson Boot Company or ‘milling around’” and that the shooting, in
fact, “occurred during the course of a change in shifts at the company”); State v. John L.
Smith, No. 01C01-9309-CR-00308, 1994 WL 585403, at *6 (Tenn. Crim. App. Oct. 20,
1994) (finding use of factor (10) appropriate when the defendant fired a gun into a
restaurant where a patron was seated at the bar and a bus boy was cleaning tables and
where another waiter was accompanying the victim when that victim was shot outside as
the Defendant was leaving).

      The trial court sentenced the Defendant within the appropriate statutory range for
each conviction and articulated in the record its reasons for imposing the sentences. Even

                                            -39-
if the trial court misapplied the other two challenged enhancement factors to the
aggravated assault conviction regarding the minor victim, the presence of enhancement
factor (10) for both convictions supported the trial court’s decision to enhance the
Defendant’s sentences. We repeat that a trial court’s erroneous consideration of some
enhancement or mitigating factors, which are merely advisory, does not give this court
grounds for reversal when the trial court otherwise conforms with the mandates of the
Sentencing Act. See Bise, 380 S.W.3d at 709-10; Carter, 254 S.W.3d at 346. The record
demonstrates that the trial court otherwise sentenced the Defendant in accordance with
our Sentencing Act. Accordingly, we cannot say that the Defendant has established that
the trial court abused its discretion in setting the length of his sentences at four-and-one-
half years. See, e.g., State v. Andrew Young Kim, No. W2017-00186-CCA-R3-CD,
2018 WL 1679346, at *11 (Tenn. Crim. App. Apr.6, 2018); State v. Joshua Iceman, No.
M2016-00975-CCA-R3-CD, 2017 WL 4805118, at *32 (Tenn. Crim. App. Oct. 24,
2017), perm. app. denied (Tenn. Feb. 14, 2018); State v. Richard Dickerson, No. W2012-
02283-CCA-R3-CD, 2014 WL 1102003, at *12 (Tenn. Crim. App. Mar. 19, 2014) (all
three cases concluding that the trial court improperly considered two of three
enhancement factors it applied but, nonetheless, otherwise conformed with the mandates
of the Sentencing Act, so the defendant was not entitled to relief).

       2. Especially Mitigated Offender. Finally, the Defendant asserts that, “[b]ecause
no enhancement factors applied to [him], and the trial court applied at least one
[mitigating] factor, the court erred by failing to sentence [him] as an especially mitigated
offender.” The Defendant remarks that the trial court found that factor (11) applied in
mitigation because it was unlikely that a sustained intent to violate the law motivated the
Defendant’s conduct. The Defendant also states that he presented nine allegations under
the “catch-all” provision, mitigating factor (13), “many of which the trial court found to
be factually accurate, but the trial court did not state whether it applied any of them to
[the Defendant’s] sentence, or whether it gave them any weight.” The Defendant
concludes, “As such, his [R]ange I minimum sentence should have been reduced by 10%
and/or his release eligibility should have been reduced to 20% of the sentence.”

        A trial court “may find the defendant is an especially mitigated offender” if he has
no prior felony convictions and the court finds mitigating factors but no enhancement
factors. Tenn. Code Aim. § 40-35-109(a). We have concluded that the trial court
properly considered enhancement factor (10), and the Defendant was thus not statutorily
eligible for sentencing as an especially mitigated offender. Moreover, sentencing a
defendant as an especially mitigated offender is discretionary with the trial court, not
mandatory. State v. Stephen Anthony Scott, No. M2012-01416-CCA-R3-CO, 2013 WL
5675472, at *4 (Tenn. Crim. App. Oct. 17, 2013). “[E]specially mitigated status is
reserved for ‘instances where the trial judge may desire to depart from even the minimum
sentence for a Range I offender and impose lesser penalties.’” Id. (quoting Tenn. Code

                                            -40-
Ann. § 40-35-109, Sentencing Comm’n Cmts).           Accordingly, the Defendant is not
entitled to relief on this issue.

       3. Full Probation. A defendant who is an especially mitigated or standard offender
convicted of a Class C, D, or E felony should be considered a favorable candidate for
alternative sentencing absent evidence to the contrary. See Tenn. Code Ann. § 40-35-
102(6)(A). However, no longer is any defendant entitled to a presumption that he or she
is a favorable candidate for alternative sentencing. Carter, 254 S.W.3d at 347.
Tennessee Code Annotated section 40-35-102(6) is now only advisory. See Tenn. Code
Ann. § 40-35-102(6)(D).

       Regardless, an offender is eligible for probation if he or she is sentenced to ten
years or less and has not been convicted of certain specified offenses. See Tenn. Code
Ann. § 40-35-303(a). While the trial court was required to automatically consider
probation as a sentencing option, see Tennessee Code Annotated section 40-35-303(b),
no criminal defendant is automatically entitled to probation as a matter of law, see State
v. Davis, 940 S.W.2d 558, 559 (Tenn. 1997). It is the defendant’s burden to establish his
or her suitability for full probation. See Carter, 254 S.W.3d at 347 (citing Tenn. Code
Ann. § 40-35-303(b)). The defendant must demonstrate that probation will “subserve the
ends of justice and the best interests of both the public and the defendant.” Hooper v.
State, 297 S.W.2d 78, 81 (Tenn. 1956), overruled on other grounds, State v. Hooper, 29
S.W.3d 1, 9-10 (Tenn. 2000). Among the factors applicable to probation consideration
are the circumstances of the offense; the defendant’s criminal record, social history, and
present condition; the deterrent effect upon the defendant; and the best interests of the
defendant and the public. State v. Grear, 568 S.W.2d 285, 286 (Tenn. 1978).

       A trial court should consider the following when determining any defendant’s
suitability for alternative sentencing:

      (A) Confinement is necessary to protect society by restraining a defendant
      who has a long history of criminal conduct;

      (B) Confinement is necessary to avoid depreciating the seriousness of the
      offense or confinement is particularly suited to provide an effective
      deterrence to others likely to commit similar offenses; or

      (C) Measures less restrictive than confinement have frequently or recently
      been applied unsuccessfully to the defendant[.]

Tenn. Code Ann. § 40-35-103(1).


                                           -41-
        On appeal, the Defendant raises his arguments with the trial court’s denial of
judicial diversion and full probation jointly. However, the issues of diversion and
probation, although similar, involve separate and distinct analyses, and as outlined above,
the trial court addressed the two individually. After denying the Defendant’s request for
judicial diversion, it jointly considered the issues of alternative sentencing, the length of
the sentencing terms, and consecutive sentencing. Furthermore, we reiterate that we have
found the Defendant’s arguments regarding the denial of judicial diversion do not entitle
him to relief.

       The trial court set forth all of the relevant sentencing purposes and principles at the
outset of its ruling. The trial court then considered the applicable enhancing and
mitigating factors. Ultimately, the trial court denied full probation and ordered the
Defendant to serve six months’ confinement, opining that a split confinement sentence
balanced the needs of the Defendant’s business with the facts and circumstances of the
case. Specifically, the trial court reasoned as follows:

               The next question becomes how does [the Defendant] serve that 4.5
       years? Does he serve that on incarceration, does he serve some form of
       split confinement, or does he serve state—on state probation?

              And I don’t believe that 4.5 years of incarceration is the appropriate
       sentence for [the Defendant]. I don’t . . . believe that. His business would
       no doubt suffer. That won’t take away from the incident that happened.
       What’s done is done. So I don’t think 4.5 years of incarceration is justified
       under these . . . circumstances.

              The next question becomes on the opposite side of that, do I believe
       probation, straight probation is the appropriate sentence under this case?
       And there’s some considerations that would suggest it is, but when I
       analyzed all of the facts and circumstances of the case and I just—
       everything I previously talked about and the record as a whole, I cannot
       conclude that straight probation is the appropriate sentence . . . .

               And that’s a difficult statement for me to make because . . . people
       like [the Defendant] [are] who we all should aspire to be as far as his social
       conduct and things of that nature, and I’m not trying to get myself in
       trouble here by saying too many complimentary things about the
       [D]efendant, it’s just the facts that he has led a very good life.

               But, it comes a time when we’re responsible for our actions and we
       have to pay for the actions we take. Whatever those are. So . . . having
       said [that] I don’t think 4.5 years of incarceration is appropriate and I don’t
                                            -42-
       feel state probation is appropriate, the sentence that I feel is appropriate
       under this case is a split confinement sentence of six months. . . .

              . . . I don’t think [the Defendant] is a bad person. I really do not, but
       I have to do what I think is appropriate.

               And the question that I leave with is if the shoe was on the other foot
       what would be appropriate and in my opinion six months split confinement
       is the appropriate sentence on this case. And ordinarily I would not do that.
       Ordinarily I would just sentence the person to incarceration and that would
       be it. That’s what I would ordinarily do.

             But, [the Defendant] has such a good social history and many people
       depending on him and his business that I don’t think the interest of justice
       would be served by incarcerating him any further.

       The record reflects that the trial court, in denying the Defendant full probation,
took into account the relevant considerations by examining the circumstances of the
offense; the defendant’s criminal record, social history, and present condition; the
deterrent effect upon the defendant; and the best interests of the defendant and the public.
See Grear, 568 S.W.2d 285, 286 (Tenn. 1978). The trial court also stated that it was
relying on “everything [it had] previously talked about,” which included discussing the
Defendant’s potential for rehabilitation and his amenability to correction. It further stated
its desire to “impose a just and right sentence” in relation to the seriousness of the
offense. Upon review, we conclude that the trial court did not abuse its discretion by
denying the Defendant’s request for full probation and by ordering that he serve six
months in confinement.

       4. Procedural Issues. The Defendant raises several procedural issues in addition to
the one dealt with above regarding the trial court’s consideration of his allocution letter.
We have already determined that issue to be without merit.

        The Defendant contends that the trial court erred when it concluded that, because
the victims were cross-examined during trial, it would not permit questioning following
their victim impact testimony at the sentencing hearing. The Defendant, citing Tennessee
Code Annotated section 40-35-209(b), maintains that the trial court’s ruling denied him
“a fair opportunity to rebut” the victim impact testimony. In addition, the Defendant
remarks that “[t]he trial court did not question [the minor victim] about her counseling or
medication, and in further contravention of the Sentencing Act, did not allow counsel to
ask specific questions of [the minor victim] following her testimony at the sentencing
hearing because she ‘was cross-examined during trial.’”

                                            -43-
      Tennessee Code Annotated section 40-35-209(b) provides, in its entirety, as
follows:

              At the sentencing hearing, the court shall afford the parties the
       opportunity to be heard and present evidence relevant to the sentencing of
       the defendant and may afford the victim of the offense or the family of the
       victim the opportunity to testify relevant to the sentencing of the defendant.
       The court may allow the parties to subpoena witnesses and call or cross-
       examine witnesses, including, but not limited to, the person who prepared
       the presentence report and any person whose information contained in the
       presentence report is relevant to the sentencing decision. At the sentencing
       hearing, the district attorney general shall be the first party to present
       evidence and then the defendant shall have an opportunity to present
       evidence. Both parties may be allowed to call witnesses in rebuttal. The
       rules of evidence shall apply, except that reliable hearsay, including, but not
       limited to, certified copies of convictions or documents, may be admitted if
       the opposing party is accorded a fair opportunity to rebut any hearsay
       evidence so admitted; provided, that this subsection (b) shall not be
       construed to authorize the introduction of any evidence secured in violation
       of the United States or Tennessee constitutions.

The specific provision of this section cited by the Defendant, providing an opposing party
“a fair opportunity to rebut” certain evidence, deals with the admission of hearsay and not
live testimony by a victim. It does not entitle the Defendant to the relief he seeks.
Moreover, the Defendant has not provided us with any authority, and we know of none,
that requires the trial court to question the victims at a sentencing hearing.

       Even if the trial court erred in prohibiting cross-examination of the victims, such
error was harmless because it did not affect the outcome of the case. See State v. Whited,
506 S.W.3d 416, 449 (Tenn. 2016). Much of the information provided by the minor
victim regarding her mental health was similar to testimony given at trial and in the
written victim impact statements contained in the presentence report. Importantly, as
discussed above, enhancement factor (10) was properly applied to both of the
Defendant’s convictions, and the trial court did not abuse its discretion in imposing
within-range sentences for the Defendant.

        Next, the Defendant argues that the trial court, in issuing its sentencing decision,
failed to consider the presentence report and the statistical information provided by the
AOC as to Tennessee sentencing practices for similar offenses. Moreover, he notes that
there was no validated risk and needs assessment prepared or included in the presentence
report.

                                            -44-
       First, we will address the absence of a validated risk and needs assessment from
the presentence report. As part of the Public Safety Act of 2016, section 40-35-207 was
amended to require the results of a “validated risk and needs assessment” be included in
the presentence report. See Tenn. Code Ann. § 40-35-207(a)(10). A “validated risk and
needs assessment” is “a determination of a person’s risk to reoffend and the needs that,
when addressed, reduce the risk to reoffend through the use of an actuarial assessment
tool designed by the department that assesses the dynamic and static factors that drive
criminal behavior.” Tenn. Code Ann. § 40-35-207(d). Section 40-35-210(b) lists the risk
and needs assessment as one of the sources that a trial court must consider in determining
a defendant’s sentence. “However, the statute does not mandate that any particular
weight be given to the risk and needs assessment, and . . . the weight to be assigned to the
assessment falls within the trial court’s broad discretionary authority in the imposition of
sentences.” State v. Christopher C. Solomon, No. M2018-00456-CCA-R3-CD, 2018 WL
5279369, at *7 (Tenn. Crim. App. Oct. 23, 2018) (citing Bise, 380 S.W.3d at 708).

        The Defendant never objected at the sentencing hearing to the lack of a validated
risk and needs assessment in the presentence report. “The failure to make a
contemporaneous objection constitute[s] waiver of the issue on appeal.” State v. Gilley,
297 S.W.3d 739, 762 (Tenn. Crim. App. 2008). Therefore, the issue is waived. See
Tenn. R. App. P. 36(a) (“Nothing in this rule shall be construed as requiring relief be
granted to a party . . . who failed to take whatever action was reasonably available to
prevent or nullify the harmful effect of an error”); see also State v. Flynn, 675 S.W.2d
494, 498 (Tenn. Crim. App. 1984) (holding that the defendant’s failure to object at the
sentencing hearing to a statement in his presentence report precluded consideration of the
issue on appeal); State v. Joshua Lishun Brewer, No. E2015-02178-CCA-R3-CD, 2016
WL 6087677 at *5 (Tenn. Crim. App. Oct. 18, 2016) (concluding that the defendant
waived an argument by failing to “object at the sentencing hearing to the admission of the
presentence report as an exhibit or to any of the report’s contents”); State v. Roger M.
DeMass, No. M2000-0344-CCA-R3-CD, 2000 WL 1277359, at *5 (Tenn. Crim. App.
Aug. 31, 2000) (determining that the issue was waived on appeal because the defendant
failed to object to the lack of technical compliance with Tennessee Code Annotated § 40-
35-304(b) requiring the presentence service officer to include in the presentence report
documentation regarding the nature and amount of the victim’s pecuniary loss).
Moreover, despite the absence of this assessment, the record reflects that the trial court
extensively considered the Defendant’s potential for rehabilitation and his amenability to
correction in its sentencing determination.

        The Defendant also argues that the trial court generally failed to consider the
presentence report, as well as the statistical information provided by the AOC as to
Tennessee sentencing practices for similar offenses. According to the Defendant, “[t]he
trial court was required to consider the presentence report, but made only one reference to

                                            -45-
the contents of the report, noting [the minor victim’s] victim impact statement indicated
she was ‘greatly affected’ by what happened.” In addition to this one reference, the trial
court indicated at the outset of the sentencing hearing that it had read “all” of the
information submitted prior to the hearing, which included the presentence report. The
information in the presentence report was mentioned by the trial court throughout its
ruling, despite the fact that it did not specifically refer to the report as it source.

        Also, similar to the allocution letter, the statistical information provided by the
AOC was entered as a separate exhibit to the sentencing hearing. Defense counsel
remarked that, based upon his review of the report, “it [was] not unusual at all for a
person to be placed on probation for a Class C felony.” As relayed above, the trial court,
before rendering its sentencing determination, stated that it would take a recess to review
the Defendant’s “response to the enhancement factors that the State ha[d] filed and
consider some of the other documents that ha[d] been presented[.]” The record reflects
that the trial court considered the presentence report and the statistical information from
the AOC. We reiterate that a trial court is not explicitly required to list and discuss each
piece of evidence submitted. These procedural issues do not entitle the Defendant to any
relief.

                             II. Ineffective Assistance of Counsel

        Although a defendant may raise an ineffective assistance of counsel claim in his
motion for new trial, this court has repeatedly noted that “the practice . . . is fraught with
peril since it is [typically] impossible to demonstrate prejudice as required” at that stage
of the proceedings. State v. Blackmon, 78 S.W.3d 322, 328 (Tenn. Crim. App. 2001)
(internal quotation marks omitted). Nevertheless, there is no prohibition against litigation
of ineffective assistance of counsel claims as part of the motion for new trial, as opposed
to collateral proceedings. See State v. Burns, 6 S.W.3d 453, 461-63 (Tenn. 1999); State
v. James Paris Johnson, No. E2008-02555-CCA-R3-CD, 2010 WL 3565761, at *17
(Tenn. Crim. App. Sept. 15, 2010). In the present case, the Defendant raised the issue,
through newly appointed counsel, in his motion for a new trial, and the matter was fully
litigated.

       The same standard applies to claims of ineffective assistance of counsel raised in a
motion for new trial and in a petition for post-conviction relief. See Burns, 6 S.W.3d at
461 n.5 (emphasis added) (citing State v. Anderson, 835 S.W.2d 600 (Tenn. Crim. App.
1992)).5 Accordingly, the following post-conviction relief tenets apply. The burden in a
post-conviction proceeding is on the petitioner to prove his allegations of fact supporting

5
  The Defendant disagrees that the same standard of review applies to ineffective assistance of counsel
claims raised on appeal from the denial of a motion for new trial. However, our supreme court has
expressly stated to the contrary.
                                                 -46-
his grounds for relief by clear and convincing evidence. Tenn. Code Ann. § 40-30-
110(f); see Dellinger v. State, 279 S.W.3d 282, 293-94 (Tenn. 2009). On appeal, we are
bound by the lower court’s findings of fact unless we conclude that the evidence in the
record preponderates against those findings. Fields v. State, 40 S.W.3d 450, 456 (Tenn.
2001). Additionally, “questions concerning the credibility of witnesses, the weight and
value to be given their testimony, and the factual issues raised by the evidence are to be
resolved” by the post-conviction court. Id. Because they relate to mixed questions of
law and fact, we review the lower court’s conclusions as to whether counsel’s
performance was deficient and whether that deficiency was prejudicial under a de novo
standard with no presumption of correctness. Id. at 457.

       Criminal defendants are constitutionally guaranteed the right to effective
assistance of counsel. Dellinger v. State, 279 S.W.3d 282, 293 (Tenn. 2009) (citing U.S.
Const. amend. VI; Cuyler v. Sullivan, 446 U.S. 335, 344 (1980)). When a claim of
ineffective assistance of counsel is made under the Sixth Amendment to the United States
Constitution, the burden is on the petitioner to show (1) that counsel’s performance was
deficient and (2) that the deficiency was prejudicial. Strickland v. Washington, 466 U.S.
668, 687 (1984); see Lockhart v. Fretwell, 506 U.S. 364, 368-72 (1993). “Because a
petitioner must establish both prongs of the test, a failure to prove either deficiency or
prejudice provides a sufficient basis to deny relief on the ineffective assistance claim.”
Goad v. State, 938 S.W.2d 363, 370 (Tenn. 1996). The Strickland standard has been
applied to the right to counsel under article I, section 9 of the Tennessee Constitution.
State v. Melson, 772 S.W.2d 417, 419 n.2 (Tenn. 1989).

        Deficient performance requires a showing that “counsel’s representation fell
below an objective standard of reasonableness,” despite the fact that reviewing courts
“must indulge a strong presumption that counsel’s conduct falls within the wide range of
reasonable professional assistance.” Strickland, 466 U.S. at 688-89. When a court
reviews a lawyer’s performance, it “must make every effort to eliminate the distorting
effects of hindsight, to reconstruct the circumstances of counsel’s conduct, and to
evaluate the conduct from the perspective of counsel at that time.” Howell v. State, 185
S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at 689). Additionally, a
reviewing court “must be highly deferential and ‘must indulge a strong presumption that
counsel’s conduct falls within the wide range of reasonable professional assistance.’”
State v. Honeycutt, 54 S.W.3d 762, 767 (Tenn. 2001) (quoting Strickland, 466 U.S. at
689). We will not deem counsel to have been ineffective merely because a different
strategy or procedure might have produced a more favorable result. Rhoden v. State, 816
S.W.2d 56, 60 (Tenn. Crim. App. 1991). We recognize, however, that “deference to
tactical choices only applies if the choices are informed ones based upon adequate
preparation.” Cooper v. State, 847 S.W.2d 521, 528 (Tenn. Crim. App. 1992) (citing
Hellard v. State, 629 S.W.2d 4, 9 (Tenn. 1982)).

                                           -47-
        As to the prejudice prong, the petitioner must establish “a reasonable probability
that, but for counsel’s unprofessional errors, the result of the proceeding would have been
different.” Vaughn v. State, 202 S.W.3d 106, 116 (Tenn. 2006) (citing Strickland, 466
U.S. at 694). “A reasonable probability is a probability sufficient to undermine
confidence in the outcome.” Strickland, 466 U.S. at 694. “That is, the petitioner must
establish that his counsel’s deficient performance was of such a degree that it deprived
him of a fair trial and called into question the reliability of the outcome.” Pylant v. State,
263 S.W.3d 854, 869 (Tenn. 2008) (citing State v. Burns, 6 S.W.3d 453, 463 (Tenn.
1999)). “A reasonable probability of being found guilty of a lesser charge . . . satisfies
the second prong of Strickland.” Id.

                      A. Failure to Interview and Present Witnesses

       Although trial counsel does not have an absolute duty to investigate particular
facts or a certain line of defense, counsel does have a duty to make a reasonable
investigation or to make a reasonable decision that makes a particular investigation
unnecessary. Strickland, 466 U.S. at 691. Counsel is not required to interview every
conceivable witness. See Hendricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995).
Furthermore,

       no particular set of detailed rules for counsel’s conduct can satisfactorily
       take account of the variety of circumstances faced by defense counsel.
       Rather, courts must judge the reasonableness of counsel’s challenged
       conduct on the facts of the particular case, viewed as of the time of
       counsel’s conduct, and judicial scrutiny of counsel’s performance must be
       highly deferential.

Roe v. Flores-Ortega, 528 U.S. 470, 477 (2000) (internal citations and quotations
omitted).

        A reasonable investigation does not require counsel to “leave no stone unturned.”
Perry Anthony Cribbs v. State, No. W2006-01381-CCA-R3-PD, 2009 WL 1905454, at
*49 (Tenn. Crim. App. July 1, 2009). Rather,”[r]easonableness should be guided by the
circumstances of the case, including information provided by the defendant,
conversations with the defendant, and consideration of readily available resources.” Id.
The United States Supreme Court has said, “[I]nquiry into counsel’s conversations with
the defendant may be critical to a proper assessment of counsel’s investigation decisions,
just as it may be critical to a proper assessment of counsel’s other litigation decisions.”
Strickland, 466 U.S. at 691.

      Once a petitioner presents a witness at the evidentiary hearing who he claims
should have been called at trial, the court must determine whether the testimony would
                                            -48-
have been (1) admissible at trial and (2) material to the defense. Pylant v. State, 263
S.W.3d 854, 869 (Tenn. 2008). The court is justified in finding that counsel was not
deficient by failing to call a witness if it determines that the witness’s testimony would
have been inadmissible at trial or that, even if admissible, would not have materially
aided in the petitioner’s defense at trial. Id. If the proffered testimony is both admissible
and material, the court must assess the credibility of the witness. Id. at 869-70.

        The Defendant argues that trial “counsel failed to investigate and interview
witnesses who possessed critical evidence, who could have been found by a reasonable
investigation, and who would have testified favorably in support of his defense.” First,
the Defendant alleges that trial counsel should have interviewed Joe Whiteside.
According to the Defendant, Mr. Whiteside’s testimony would have supported his
defense and undermined the State’s case against him. The Defendant contends that “it
would have been extremely significant” corroboration of his version of events—that the
Defendant, whom the victims “claimed was enraged,” stopped to talk with Mr. Whiteside
and offered to help him with his lawn mower; that Mr. Whiteside “did not notice
anything erratic about the Defendant’s driving in contrast to the tire squealing claims”;
that the Defendant told Mr. Whiteside that someone had threatened the Defendant’s wife;
that Mr. Whiteside saw, from his front yard, the victims “cutting down the hill toward
their house”; and that “[i]t is inconceivable” that Mr. Whiteside would resume working
on his mower if the Defendant “had torn off down to confront” the victims. The
Defendant further notes that, when Mr. Whiteside heard gunshots, he moved closer to get
a better view down the road, and at that time, Mr. Whiteside did not see the minor victim
in the foray. However, Mr. Whiteside did see the adult victim walking towards the
Defendant and heard someone say something to the effect of, “Who are you calling a
boy.” In addition, Mr. Whiteside testified that the Defendant “was not pointing the pistol
at anyone and had the pistol down to his side.” The Defendant surmises that trial
counsel’s decision not to interview Mr. Whiteside based upon trial counsel’s belief that
Mr. Whiteside’s “vantage point was not good enough” to see the altercation amounted to
ineffective assistance of counsel.

       In issuing its ruling, the trial court noted that it was “concerned about [trial
counsel’s] failure to interview Joe Whiteside after repeated request[s]” by the Defendant
to do so. Ultimately, the trial court concluded that trial counsel’s failure to interview
“Mr. Whiteside, while concerning, d[id] not constitute ineffective assistance of counsel
given the information provided to him by [the Defendant] and the State prior to the trial.”
The trial court cited trial counsel’s testimony that the Defendant “had informed him of
what Mr. Whiteside would testify about and [that trial counsel] did not believe it would
help their case.” The trial court stated that it had heard Mr. Whiteside’s testimony at the
motion for new trial hearing and was “convinced that [Mr. Whiteside’s] testimony would
not have impacted [the Defendant’s] case.” The trial court reasoned as follows:

                                            -49-
       Mr. Whiteside did not describe [the Defendant] as being completely calm
       and instead said that [the Defendant] appeared agitated; furthermore, Mr.
       Whiteside testified that when he first looked up after the shots that he could
       not see [either victim] and after a short time saw the [adult victim] walk up
       from behind a house, which would not have placed [the adult victim] in a
       position to be a threat to [the Defendant]. Moreover and perhaps most
       importantly, [the Defendant] told [trial counsel] in their first meeting what
       happened during the altercation, gave a deposition about what happened,
       and testified about what happened during the underlying jury trial, and
       based on [the Defendant’s] testimony, it is hard to imagine that any witness
       would have been able to make a difference in the case because [the
       Defendant] acknowledges that [neither victim] ever charged him,
       threatened him, or attempted to do anything to him. [The Defendant]
       further testified that he fired the shots after ordering [the adult victim] to
       “show me your hands” and that [the adult victim] did not comply. [The
       Defendant] testified that he felt like he had the authority to make such a
       demand of [the adult victim] even though this incident occurred some
       distance removed from the [Defendant’s] property on land owned by
       relatives of the [victims] and a public roadway.

     The trial court, in addressing the prejudice prong of Strickland, determined that
Mr. Whiteside’s

       testimony certainly did little to nothing to change or discredit the State’s
       proof . . . . The minor discrepancies that [Mr. Whiteside’s testimony]
       would have created in the trial d[id] not in any way take away from the core
       facts that the jury heard. [The Defendant] testified that there were no
       threats made to him by [the adult victim] prior to him firing the pistol in his
       direction.

        The record supports the trial court’s findings. Trial counsel testified that he had
spoken “quite a bit” with the Defendant about Mr. Whiteside prior to trial and that the
Defendant had told him many times that Mr. Whiteside said “that he could not see the
little girl, and he heard the shots and did not know what was going on.” Trial counsel
maintained that he knew “exactly what Mr. Whiteside had seen and what his testimony
would be” at trial. Trial counsel stated that he visited the scene three times and that he
went to Mr. Whiteside’s property and took photographs of Mr. Whiteside’s vantage point
of the foray. Trial counsel opined that Mr. Whiteside’s viewpoint was approximately 200
yards away from where the encounter took place. The “reasonableness” of trial counsel’s
investigation includes information provided by the Defendant. See Cribbs, 2009 WL
1905454, at *49.

                                            -50-
        Nonetheless, we do agree that trial counsel’s text message to the Defendant that he
would still interview Mr. Whiteside is somewhat “concerning.” However, even if trial
counsel was deficient, the Defendant has failed to demonstrate that he was prejudiced by
this failure. We cannot conclude that Mr. Whiteside’s testimony would have materially
aided the defense by providing “extremely significant” corroboration of the Defendant’s
version of events. Although Mr. Whiteside maintained that he did not see anything
“shocking” about the Defendant’s driving that day, Mr. Whiteside’s testimony that the
Defendant drove past his house before returning “two or three minutes later” would have
confirmed the other witnesses’ testimony that the Defendant was out looking for the
victims. The victims’ mother’s testimony at trial corroborated the Defendant’s version in
that she testified that the Defendant stopped at Mr. Whiteside’s house and that Mr.
Whiteside was working on his mower, although she testified that the stop was much
quicker than Mr. Whiteside. Mr. Whiteside also testified that the Defendant appeared
agitated and upset that someone had threatened the Defendant’s wife, which was contrary
to the Defendant’s claim at the motion for new trial hearing that he “was very calm” that
day.

        In addition, Mr. Whiteside did not see “it all take place” as the Defendant
contended. He was approximately 200 yards away from the foray. Mr. Whiteside
testified that, when he looked up after the first shots that he could not see either victim,
which would not have placed the adult victim in a position to be a threat to the
Defendant. Mr. Whiteside’s testimony suggested that the minor victim was still behind
the house, which would have positioned her close to the altercation. Finally, Mr.
Whiteside stated that, after the initial gunshots, he walked towards the Defendant and the
adult victim to see better, but he “really didn’t see a whole lot after that.” Any indication
that the Defendant called the adult victim a “boy,” and that the adult victim replied by
saying “[w]ho are you calling a boy,” confirmed that the altercation was unfriendly.
Accordingly, we agree that Mr. Whiteside did not provide testimony that would have
helped the Defendant establish that his actions were justified.

        Moreover, while the Defendant claimed that he was only trying to protect himself,
he fired four warning shots. The Defendant admitted that he never saw the adult victim
with a weapon, but he claimed that he did “have a right” to see the adult victim’s hand
based upon the adult victim’s actions that evening. The adult victim was no longer on the
Defendant’s property when this incident took place. The Defendant’s wife testified that
the Defendant was upset when he left the house. The Defendant said during his 911 call
that he “just didn’t like someone walking on [his] private property.” The Defendant
stated to Detective Collins that he got “into his truck and [went] after [the victims]” and
admitted that he drove “up and down the road a couple of times looking for them.” The
Defendant also told Detective Collins that he exited his truck “with his gun to his side”
rather than claiming that he returned to his truck to retrieve his weapon. Furthermore, the

                                            -51-
Defendant expressed to Detective Collins that he fired the rounds “in the ground beside
[the adult victim].” The Lovens also witnessed the Defendant’s actions, confirming
much of the victims’ version. We agree with the trial court that the Defendant has failed
to demonstrate that he was prejudiced by trial counsel’s failure to interview Mr.
Whiteside or call him as a witness.

        Next, the Defendant notes that the events occurred in the Coxes’ front yard.
Although trial counsel testified that he did interview Mrs. Cox, he did not call her as a
witness at trial. The Defendant asserts that Mrs. Cox, who was home when the
altercation occurred, “had favorable testimony for the defense” because she would have
testified that she did not see the minor victim or the victims’ father “when she looked
outside just after the shots” were fired. Moreover, the Defendant maintains that Mrs.
Cox’s testimony “also would have impeached Misty Loven[’s testimony] because [Mrs.]
Cox did not come out until the shooting was over and saw Loven also coming out at that
time.”

        Mr. Cox was not interviewed. According to the Defendant, Mr. Cox “could have
provided exculpatory evidence in a very simple way” by testifying that he did not arrive
until after the incident was over and that he saw the victims’ father “coming up through
the yard” upon his arrival. In the Defendant’s opinion, this testimony would “have
further impeached the story told by [the victims’ father] as an eyewitness.” In addition,
the Defendant notes that Mr. Cox helped “find the slugs,” which he located “way out in
the field, not close to the house where the altercation occurred.” The Defendant submits
that this amounted to “exculpatory testimony on the key issue of whether [the Defendant]
fired warning shots[] off to the side as he stated or if there was dirt flying at the [victims]
as they claimed.”

      In regards to testimony from the Coxes, the trial court similarly determined that
the Defendant was not prejudiced because their testimony

       did little to nothing to change or discredit the State’s proof . . . . The minor
       discrepancies that these . . . witnesses would have created in the trial do not
       in any way take away from the core facts that the jury heard. [The
       Defendant] testified that there were no threats made to him by [the adult
       victim] prior to him firing the pistol in his direction.

        The Defendant has failed to establish that he received ineffective assistance in this
regard. Trial counsel did interview Mrs. Cox and determined that neither of the Coxes
witnessed the incident. When Mrs. Cox looked outside after hearing what “sounded like
backfiring,” she saw the adult victim standing near “a pine tree” and the Defendant’s
white truck being driven away. Her testimony indicated that she did not see anything
until the altercation was over. In addition, Mrs. Cox’s testimony that she did not see the
                                             -52-
minor victim at that time only corroborated the State’s version that the minor victim went
running home after the initial shots were fired. No one asserted that the victims’ father
was extremely close to the altercation, and Mrs. Cox clarified that she “just stayed right
there kind of on the carport[.]” While Mrs. Cox could not recall hearing any raised
voices or “squealing tires or anything like that,” she acknowledged that the living room
where she was watching television with her mother was “back away from the road[.]”
She further indicated that the volume on the television was likely loud because her
mother was hard of hearing and that it, therefore, would not “be unusual” for her to fail to
hear those sounds.

       Whereas, Mrs. Loven testified at trial that, after hearing two gunshots that seemed
“awful close” to her house, she looked out her window to see the victim and the
Defendant’s white truck “in the field.” Mrs. Loven averred that, before she exited her
home, she had already seen the minor victim running towards her parents. Mrs. Loven
relayed that she went outside after hearing the third shot but before the fourth shot was
fired. The first 911 call made by the adult victim corroborated Mrs. Loven’s testimony
that she witnessed the events. Mrs. Cox, on the contrary, did not witness any of the
events until after the altercation had ended and the Defendant was driving away. Mrs.
Cox’s testimony that she saw Mrs. Loven “coming out” of her house at that time did little
to discredit Mrs. Loven’s version.

        Eddie Cox was not present at the time of the incident. At the motion for new trial
hearing, Mr. Cox described that, when he arrived shortly after the altercation occurred, he
saw the minor victim crying and saw the victims’ father coming up the hill from his
house. Again, none of the State’s witnesses claimed that the victims’ father was
extremely close to the altercation, and at least several minutes had passed before Mr.
Cox’s arrival. The victims’ father could have easily returned to the house and come back
outside again in the time it took for Mr. Cox to arrive. Furthermore, Mr. Cox relayed that
he found two slugs “far apart” in “the field.” This was consistent with the victims’
testimony that the gunshots sprayed dirt on them when they struck ground. Moreover,
Mr. Cox was not in a position to specify the location of the slugs in relation to the
victims. We fail to see how this amounted to “exculpatory testimony on the key issue of
whether [the Defendant] fired warning shots[] off to the side as he stated or if there was
dirt flying at the [victims] as they claimed.”

       We agree with the trial court that these “minor discrepancies” did “little to nothing
to change or discredit the State’s proof[.]” Testimony from the Coxes would not have
materially aided the defense. Accordingly, the Defendant has failed to demonstrate either
deficient performance or prejudice with regard to trial counsel’s failure to interview Mr.
Cox or call Mrs. Cox at trial.


                                            -53-
                                   B. Trial Preparation

       Regarding trial counsel’s duty to generally investigate the criminal allegations
against the Defendant, the Defendant maintains that trial counsel’s preparation “was
unreasonable under the prevailing professional norms” and cites in support Mr. Isaacs’s
testimony. The Defendant remarks that trial counsel’s “criminal files did not contain any
investigative memorandums, emails, notes, time records, trial outlines or anything
indicating preparation for trial[,]” like “questions for voir dire,” specific “questions he
planned to ask the witnesses,” or a draft of his opening and closing statements. The
Defendant further asserts that trial counsel “did not take advantage of the opportunity to
investigate [the Defendant’s] criminal case by obtaining discovery in the collateral civil
case that was filed against [the Defendant] on August 6, 2015[,]” noting that trial counsel
did not take depositions of key witnesses and never “requested from the [victims]
answers to interrogatories or the production of documents.” According to the Defendant,
“[h]ad trial counsel taken advantage of the discovery opportunities in the civil case,” trial
counsel would have learned details about the witnesses’ trial testimony, would have been
better prepared for cross-examination of the State’s witnesses, and would have been able
“to impeach the false testimony” of the adult victim and the victims’ father. The
Defendant concludes that trial counsel’s “failure to take advantage of the discovery
opportunities in the civil case rendered the result of [his] trial unreliable.”

        We decline to waive this issue as the State requests because, contrary to the State’s
assertion, the issue was raised in the Defendant’s motion for new trial. In his motion for
new trial, the Defendant alleged that “[t]rial counsel failed to conduct an adequate
thorough pretrial investigation into the facts and circumstances of the case[.]” In issuing
its ruling, the trial court noted “that [trial counsel] certainly did not conduct the most
thorough investigation and certainly did not try a flawless case[.]” However, the trial
court concluded “that those errors did not rise to the level of ineffective assistance of
counsel under the law when analyzed under the facts of this case.” The trial court
reasoned that trial counsel “was confronted with a situation where the facts of the case
provided to him from the State through the discovery process as well as the information
provided to him by his client both support a finding of guilt.” The trial court determined,
“[The Defendant] testified that he told [trial counsel] the facts of the case during their
first meeting and those facts simply did not provide [trial counsel] with room to craft a
defense.”

       Trial counsel’s testimony established that he met with the Defendant on numerous
occasions, reviewed strategy and potential questions, gathered information, and advised
the Defendant about cross-examination strategy. Trial counsel testified that he reviewed
the discovery materials, including listening to the 911 calls. Trial counsel visited and
photographed the scene. Trial counsel maintained that he discussed the dangers of going

                                            -54-
to trial with the Defendant. Trial counsel indicated that he reviewed the Defendant’s civil
deposition with him and critiqued his performance in preparation for trial. Moreover,
trial counsel testified that he found the Defendant’s version quite credible and hoped the
jury would find the same. The Defendant has not provided this court with any caselaw
requiring trial counsel to prepare any written documents, such as memorandum, notes, or
outlines, in preparation for trial. The Defendant did not ask trial counsel about the
absence of these written documents from his investigative file. Accordingly, we
conclude that the Defendant has failed to show deficient performance or prejudice based
upon trial counsel’s pre-trial preparation and investigation.

        Furthermore, we cannot conclude that trial counsel’s representation of the
Defendant in his civil case amounted to ineffective representation in this post-conviction
case. Criminal rules allow for only limited discovery. See Tenn. R. Crim. P. 16; see also
State v. Singleton, 853 S.W.2d 490, 495 (Tenn. 1993). Trial counsel will rarely have
civil discovery tools available. Moreover, Mr. Isaacs’s testimony indicated that the better
avenue would have been to request a stay of the civil proceedings in their entirety. Most
importantly, the Defendant incriminated himself in his statement to Detective Collins.
The Defendant failed to establish what additional information deposing the victims would
have revealed. Accordingly, the Defendant has failed to establish his factual allegations
in this regard by clear and convincing evidence. See Tenn. Code Ann. § 40-30-110(f).

                       C. Cross-Examination of the Victims’ Father

        The Defendant argues that trial counsel’s failure to familiarize himself with the
various 911 recordings precipitated his ineffective cross-examination of the victims’
father, whose testimony “went to the heart of the dispute.” The Defendant remarks that
the victims’ father testified “as an eyewitness” at trial and that his testimony supported
the adult victim’s “version almost entirely”; however, on the 911 recording, the victims’
father stated, “I don’t really know what happened.” Trial counsel, in the Defendant’s
opinion, failed to impeach the victims’ father because trial counsel “mistook another 911
caller for [the victims’ father] and because [trial counsel] had not prepared a transcript of
the 911 calls and did not have any notes or outline prepared for cross-examination” of the
witness. According to the Defendant, effective impeachment of the victims’ father
“would have indicated to the jury that the [family] fabricated and embellished their
version of events” by contradicting the victims’ father’s claim that he was an eyewitness
to the crime and, thereby, would have buttressed the Defendant’s theory of self-defense.

      The trial court determined that “the claims of false statements by prosecution
witnesses to be insufficient to constitute a basis for new trial.” Addressing the
Defendant’s allegations regarding the victims’ father’s false testimony, the trial court
noted that the victims’ father “was questioned under oath about what he saw and
answered accordingly.” The trial court surmised “that the jury heard all the 911 calls and
                                            -55-
was certainly in a position to evaluate [the victims’ father’s] credibility and to determine
whether or not his story changed.”

        The Defendant, in addition to alleging that the victims’ father testified falsely at
trial, argued in his motion for new trial that trial counsel was ineffective for failing to
impeach the victims’ father with “his prior [911] statement that undermined his trial
testimony,” but rather, “trial counsel mistakenly attempted to impeach the witness with
911 statements that were made by someone else and this cross-examination in effect
supported the State’s case[.]” Again, we decline the State’s invitation of waiver for
failure to raise the issue in the motion for new trial.

        Trial counsel acknowledged that he made a mistake during his cross-examination
of the victims’ father. Regardless, the jury heard the 911 calls and was able to evaluate
that evidence. The Defendant observes that the calls from Mr. Drinnon and the victims’
father were “substantially different.” On redirect examination, the victims’ father
clarified that he was “not the caller on 911 from 1736 Boatmans Ridge who talked about
firecrackers.” In addition, despite asking the victims’ father about whether he believed
the gunshots might have been fireworks, trial counsel also inquired about whether the
victims’ father said to the 911 operator that he did not know what happened. Thus,
despite the error regarding the fireworks portion of the 911 call, trial counsel’s cross-
examination of the victims’ father did dispute his claim that he was an eyewitness to the
crime. The victims’ father indicated that any statement that he did not know what
happened was likely referencing the events that occurred in the Defendant’s yard and not
when the Defendant fired the shots. We agree with the trial court that the victims’
father’s credibility was a determination for the jury, and it was the jury’s prerogative to
determine whether that story changed from the 911 call to trial. As such, the Defendant
has failed to show that he received ineffective assistance in this regard.

                        D. Cross-Examination of the Adult Victim

       The Defendant contends that trial counsel failed to adequately cross-examine the
adult victim by allowing a false statement “to go unchallenged.” Specifically, the
Defendant challenges trial counsel’s failure to obtain certified copies of the adult victim’s
criminal convictions and question the adult victim about those convictions after the adult
victim testified that he had “a clean record.” According to the Defendant, when the adult
victim made this statement, he opened the door to impeachment evidence of his prior
convictions. The Defendant notes that trial counsel not only failed to cross-examine the
adult victim further but ended up apologizing to the adult victim in front of the jury. The
Defendant submits that, had trial counsel investigated the adult victim’s background
“through Westlaw’s People Finder[,]” then he would have discovered “‘several
convictions,’ including a prior conviction for felony DUI[,]” reckless driving, and
possession of marijuana and drug paraphernalia.
                                            -56-
        Again, the trial court determined that “the claims of false statements by
prosecution witnesses to be insufficient to constitute a basis for new trial.” As this claim
related to the adult victim, the trial court reasoned that the adult victim’s “testimony that
he had a clean record to be in response to [trial counsel’s] incorrect statement that [the
adult victim] had a felony record.” The trial court surmised that the adult victim “was not
attempting to mislead the jury but was responding to the assertion that he was a convicted
felon.” The trial court additionally reasoned, “The [c]ourt hardly finds a conviction for
reckless driving or simple possession and drug paraphernalia to be crimes of dishonesty
that would impact a witness’s character for truthfulness.”

        We again reject the State’s claim of waiver. The Defendant submitted in his
motion for new trial that trial counsel failed to research the criminal history of the adult
victim and “was therefore unable to effectively cross-examine him after the witness’s
false statement regarding his record.”

        Addressing the Defendant’s claim, we note that trial counsel testified that he
conducted background checks on all potential witnesses before trial utilizing a service
provided by Westlaw. Although reference was made to a felony DUI at the motion for
new trial hearing, there was no evidence introduced that the adult victim, in fact, had any
felony convictions. From our review of the record, we are constrained to agree with the
trial court that the adult victim’s statement that he had a “clean record” was a tailored
response to trial counsel’s question, “But you are a convicted felon, are you not?”
Therefore, we cannot conclude that the adult victim opened to the door to questioning
about his two misdemeanor convictions.

       Moreover, the adult victim’s version was corroborated by the other eye witnesses,
including the Lovens. The Defendant acknowledged that the adult victim did not threaten
him and that he did not see a weapon. We cannot conclude that the result of the
proceeding would have been different had the adult victim been asked about these two
misdemeanors. The Defendant has failed to establish his claim of ineffective assistance
on this ground.

    E. Failure to Prepare the Defendant to Testify and Object on Cross-Examination

       The Defendant argues that the State’s “cross-examination of [the Defendant] about
the veracity of other witnesses,” and specifically whether the Defendant believed the
minor victim was lying, violated the Tennessee Rules of Evidence. The Defendant notes
that the State made no attempt to lay a foundation regarding the Defendant’s familiarity
with the minor victim when the Defendant was asked to comment on whether she was
lying. The Defendant cites to caselaw from other jurisdictions in support of his
argument, including United States v. Freitag, 230 F.3d 1019, 1024 (7th Cir. 2000).
However, the Defendant acknowledges this court’s decision in Charles A. Walker v.
                                            -57-
State, No. M2010-00449-CCA-R3-PC, 2011 WL 795866, at *22 (Tenn. Crim. App. Mar.
8, 2011), wherein this court found a similar allegation to be without merit. Nonetheless,
the Defendant surmises that trial counsel should have objected to this line of questioning
and that trial counsel’s failure to do so, “and the trial court’s allowance of the
inflammatory exchange[,]” resulted in prejudice to the Defendant “and the judicial
process.”

        Yet again, the State argues for waiver alleging that the Defendant failed to raise
the issue in his motion for new trial. The trial court did not specifically address the issue
in its order denying the Defendant’s motion for new trial. However, in the Defendant’s
motion for new trial, the Defendant argued that trial counsel failed to object to the State’s
improper cross-examination of the Defendant “in which the prosecutor asked [the
Defendant] to comment on the veracity of other witnesses” and that trial counsel failed to
prepare the Defendant to testify, including failing to inform him that it was “always
harmful to claim another witness is ‘lying’ when in fact that calls for speculation.”
Waiver is not appropriate.

       In Walker, this court addressed a petitioner’s allegation that trial counsel was
ineffective when he asked the witness if the testimony of another witness was a lie. 2011
WL 795866, at *22. The court concluded as follows:

       The [p]etitioner cites to a Federal case from the seventh circuit that holds
       that, “Because credibility questions are for the Jury, it is improper to ask
       one witness to comment on the veracity of the testimony of another
       witness.” See []Freitag, 230 F.3d 1019 []. In Freitag, the counsel for the
       prosecution asked the defendant, who testified, whether she herself was
       being truthful and whether other witnesses were being truthful. Id. at 1024.
       The Freitag court ultimately held, “Assuming arguendo that all the
       questions Freitag objects to are improper, we find the resulting error to be
       harmless.” Id. We can find no Tennessee case adopting a holding that
       counsel for the defense or prosecution may not ask a witness whether
       another witness is truthful. The [p]etitioner is not entitled to post-
       conviction relief on this issue.

Id. While the Defendant observes that “Tennessee courts have not specifically held that
it is improper for one to comment on the veracity of the testimony of another witness,” he
invites us to reach a different conclusion from the Walker court regarding his allegation
of ineffective assistance of counsel. We decline this invitation.

       Additionally, the Defendant remarks that he “was subjected to similar improper
questioning” during his deposition in the civil case, wherein he affirmatively stated that
the witnesses were lying. According to the Defendant, trial counsel never advised him
                                            -58-
“before or after the deposition not to comment upon the veracity of other witnesses” but,
instead, told him that he had done a good job answering the questions posed to him and
should testify similarly at trial. The Defendant maintains that trial counsel “had a duty to
adequately prepare [the Defendant] to testify at both his deposition and his trial.”

        Trial counsel testified at the motion for new trial hearing that he reviewed the
Defendant’s civil deposition with him and critiqued his performance in preparation for
trial. Contrary to the Defendant’s testimony at the hearing, trial counsel maintained that
the Defendant “appeared to be very agitated, very angry, very confrontational” in his
deposition and that he “[e]xplained to [the Defendant] it was a train wreck if . . . he
testified the same way in the jury trial that he would definitely be convicted.” Trial
counsel further testified that he also reviewed potential questions with the Defendant
although they never specifically discussed “the lying question, is somebody lying[.]”
Furthermore, as we held above, we cannot conclude that trial counsel’s representation of
the Defendant in his civil case amounted to ineffective representation in his criminal case.
Most importantly, the Defendant’s deposition in the civil case was not used against him
in his criminal trial, and the Defendant incriminated himself in his statement to Detective
Collins. Accordingly, we conclude that the Defendant has failed to show deficient
performance or prejudice in this regard.

                                   F. Plea Negotiations

        The Defendant alleges that “[t]rial counsel rendered deficient performance during
pretrial negotiations and prejudiced [the Defendant] by depriving him of the opportunity
to get probation and by failing to evaluate and explain the consequences of not accepting
probation.” We again refuse the State’s waiver request because the Defendant raised this
issue in his motion for new trial, claiming therein that “[t]rial counsel did not adequately
advise the Defendant of the State’s plea offer of full probation or of the consequences of
not accepting it[.]”

       The Defendant continues that “[t]here is a reasonable likelihood that resolution
would have occurred if counsel had adequately explained and pursued [the Defendant’s]
options during plea bargaining.” The Defendant testified that he would have accepted an
offer of probation but such an offer was never conveyed to him and that trial counsel, in
fact, encouraged him to proceed to trial. He notes that his son Matthew’s testimony
corroborated his account. Moreover, the Defendant references trial counsel’s testimony
that the Defendant and his family had trouble understanding “why [the Defendant] could
not plead to the felony and still request diversion” and trial counsel’s admission that “he
never advised [the Defendant] of the dangers of going to trial and claiming self-defense
when one of the alleged victims was a child.” The Defendant surmises that it was trial
counsel’s responsibility to explain the State’s offer to him, helping him understand this
“important decision” and allowing him “to make a reasoned choice.” In conclusion, the
                                            -59-
Defendant maintains that “trial counsel failed to explain the perils [the Defendant] faced
if [he] went to trial and what to expect if he was convicted.” The Defendant theorizes
that he “was prejudiced by . . . trial counsel’s failure to advise him of the risks of trial and
to explore obtaining an offer of probation, which [the Defendant] testified he would have
accepted.”

        The trial court first concluded that there was “insufficient proof to support the
claim that [trial counsel] failed to relay an offer from the State.” The trial court noted
that it had listened to the stipulated testimony of the prosecutor “in which she indicated
that [trial counsel] was advised that one victim would agree to probation on [a]ggravated
[a]ssault but that she was not in a position to approach the other victim to see if she could
make such an offer unless the [D]efendant would be willing to accept it.” The trial court
explained “that from the stipulated testimony it [was] abundantly clear that no offer of
probation was ever conveyed to [trial counsel] or [the Defendant]” and that “[the
Defendant] made it clear to [trial counsel] that any felony plea offer would have to
contain diversion as a component of it.” The trial court determined that trial counsel was
not “ineffective for failing to relay a nonexistent offer to [the Defendant].” The trial
court continued,

       The [c]ourt is of the opinion that [trial counsel] could certainly have further
       attempted to persuade [the Defendant] to authorize him to make an offer to
       the State to plead guilty to [a]ggravated [a]ssault with either straight
       probation or split confinement but does not find the failure to do so to be
       ineffective assistance of counsel. [Trial counsel] testified that he does not
       pressure clients to take plea offers from the State and leaves it up to them.
       [Trial counsel’s] testimony made it clear that he attempted to work the case
       out in [g]eneral [s]essions [c]ourt but was unable to do so and thus
       conducted a preliminary hearing forcing the State to establish probable
       cause. [Trial counsel] then continued to discuss the case with [the
       Defendant] and his family as evidenced by the text messages introduced in
       the motion for new trial . . . as well as the testimony of [trial counsel], [the
       Defendant], and Matthew Ailey. [Trial counsel] repeatedly attempted to
       resolve the case on the terms that [the Defendant] wanted but was unable to
       do so and thus went to trial to make the State prove its case.

       The trial court also concluded that “[trial counsel] sufficiently informed [the
Defendant] of his options to meet the constitutional mandates of effective assistance of
counsel.” The trial court explained “that [the Defendant] was correctly informed by [trial
counsel] that going to trial did not prevent him from making application for diversion,
and in fact, that is exactly what happened in this case[,]” and said application was denied.
The trial court determined as follows:

                                             -60-
      It is clear to the [c]ourt from the testimony of [the Defendant] and [trial
      counsel] that [trial counsel] discussed things such as the difference between
      a felony and misdemeanor, the benefits of trying to plea to a reduced
      charge, as well as possible ways that [the Defendant] could obtain a
      diversion; however, the District Attorney General’s Office was unwilling to
      endorse either such option; thus, [the Defendant] and [trial counsel] elected
      to go to trial. [The Defendant] is a sophisticated businessman and co-
      owner of a successful construction company in Hamblen County that has
      built a number of commercial structures; therefore, [the Defendant] is not
      an individual who lacked the acumen to understand what [trial counsel] was
      relaying to him or the potential ramifications of going to trial. [Trial
      counsel] further discussed concerns about the case with Matthew Ailey,
      [the Defendant’s] eldest son and proprietor of a financial services company.
      After the conversation with Matthew Ailey, [the Defendant] sent a text
      message to [trial counsel] saying “. . . thank you for taking the time to
      discuss things with my son. He feels really much better after talking to
      you. He thinks we are in good hands with you.”

       Trial counsel has a duty to timely communicate formal plea offers to a defendant,
see Missouri v. Frye, 566 U.S. 134, 145 (2012), and to render effective assistance in
advising a defendant whether to accept a plea offer, see Lafler v. Cooper, 566 U.S. 156,
162 (2012). Here, according to the stipulated testimony of the prosecutor, she did not
extend a formal plea offer of probation to the Defendant but rather informally inquired if
he would be willing to plea as charged in exchange for probation. She did not want to
upset one of the victims if the Defendant would not accept such an agreement. Trial
counsel testified that he discussed this informal offer with the Defendant and that the
Defendant was not interested. The prosecutor indicated that trial counsel spoke with the
Defendant and relayed his desire to proceed to trial. The prosecutor stated that “was the
last negotiation that [they] had.” While no formal offer was ever made, trial counsel did
convey the informal attempt to reach a plea agreement with a probationary sentence.

       Trial counsel testified that he had desired to negotiate a plea agreement that would
allow the Defendant to plead to a misdemeanor and obtain diversion. When they could
not reach an agreement in general sessions court, they proceeded with the preliminary
hearing, and plea negotiations continued. According to trial counsel, the Defendant was
insistent that he would not accept a felony on his record, that he did not want to serve
time in confinement, and that he did not want to be the subject of media attention. Trial
counsel stated that he discussed a potential plea agreement with the Defendant multiple
times and that he also had discussions with the Defendant’s wife and son. Despite some
confusion, trial counsel attempted to explain that the Defendant could not accept a deal of
probation and still apply for diversion. At the motion for new trial hearing, the

                                           -61-
Defendant again relayed his desire to enter a plea agreement that included diversion.
However, the Defendant confirmed that trial counsel told him that diversion was not an
option because the victims opposed such an agreement. Trial counsel indicated that he
discussed the Defendant’s options with him and the dangers of going to trial but that the
ultimate decision of whether to enter a plea resided with the Defendant.

        According to trial counsel, the Defendant consistently maintained while the case
was pending that he was not guilty. Trial counsel testified that he found the Defendant’s
version credible and hoped that a jury would find the same. Trial counsel confirmed that
he did not recommend to the Defendant that he enter an open plea because “[h]e would
have no guarantee of not having jail time[.]” The Defendant was, just as advised by trial
counsel, able to seek diversion following the guilty verdict. When trial counsel was
asked if he told the Defendant that “he was likely to get diversion,” trial counsel said, “I
told him I thought he was one of the best candidates I had ever seen for a diversion and I
could not imagine a reason the [c]ourt would not grant him a diversion.” Moreover,
while trial counsel admitted that he should have focused more on the potential effect a
ten-year-old victim would have had on a jury, the Defendant was not entitled to perfect
representation, only constitutionally adequate representation. See Denton v. State, 945
S.W.2d 793, 796 (Tenn. Crim. App. 1996). Again, we make every effort to eliminate the
distorting effects of hindsight. Howell, 185 S.W.3d at 326. We agree with the trial
court’s well-reasoned findings and conclusions regarding trial counsel’s performance
during the plea bargaining process. The record reflects that the Defendant made an
informed decision to proceed to trial. The Defendant is not entitled to relief.

                                   G. Cumulative Error

        The Defendant seemingly argues that trial counsel’s multiple alleged deficiencies
cumulatively affected the outcome of the proceedings to his prejudice. The Defendant
states the alleged deficiencies and concludes that “[t]here is a reasonable probability that
the verdict or sentence would have been different if [the Defendant] had received the
effective assistance of counsel.” In support of his argument, the Defendant cites to Jay
Dee Garrity v. State, No. M2016-01463-CCA-R3-PC, 2018 WL 1691296, at *13-14
(Tenn. Crim. App. Apr. 4, 2018), wherein this court held that trial counsel was ineffective
for failing to conduct an effective cross-examination of the victim and her mother by
making “very little attempt . . . to discredit the [witnesses] despite numerous
opportunities to do so.” However, because we have found no single instance wherein
trial counsel was deemed ineffective, there is no basis to conclude that any cumulative
error resulted in an unfair trial.




                                            -62-
                                  III. Additional Issues

       At the conclusion of his brief, the Defendant states the following as “additional
issues”:

             1. Asking [the Defendant] to comment on the veracity of other
       witnesses, including a child, as briefed in Section I, constitutes plain error
       under Rule 36(b) of the Tennessee Rules of Appellate Procedure.

               2. Trial counsel was ineffective for failing to request, and the trial
       court committed reversible error by failing to instruct, the lesser included
       offense of reckless aggravated assault. [The Defendant] recognizes that this
       issue is not recognized under current law. (See III, 406-407).

        The Defendant has failed to designate these as issues presented for review on
appeal or develop any argument with regard to them. Neither is listed in the Defendant’s
statement of the issues. Additionally, the Defendant does not cite to any authority or
reference the record in support of his first issue. As for the Defendant’s second issue, he
admits that current jurisprudence does not support his argument, and his citation to the
record is merely a reference to his “supplemental memorandum” in support of his motion
for new trial. The Defendant provides nothing beyond these conclusory allegations of
trial court error.

        Rule 27(a)(4) of the Tennessee Rules of Appellate Procedure requires that an
appellant’s brief include a statement of the issues presented for review. “[A]n issue may
be deemed waived when it is argued in the brief but is not designated as an issue in
accordance with Tenn[essee] R[ule] App[ellate] P[rocedure] 27(a)(4).” Hodge v. Craig,
382 S.W.3d 325, 335 (Tenn. 2012). Rule 27 also requires that the appellant’s brief
contain an argument setting forth “the contention of the appellant with respect to the
issues presented, and the reasons therefore, including the reasons why the contentions
require appellate relief, with citations to the authorities and appropriate references to the
record.” Tenn. R. App. P. 27(a)(7)(A). Failure to comply with this basic rule will
ordinarily constitute a waiver of the issue. State v. Hammons, 737 S.W.2d 549, 552
(Tenn. Crim. App. 1987). Likewise, the rules of this court establish that “[i]ssues which
are not supported by argument, citation to authorities, or appropriate references to the
record will be treated as waived in this court.” Tenn. Ct. Crim. App. R. 10(b).
Accordingly, we agree with the State that the Defendant has waived these two issues by
failing to include them in his statement of the issues and by failing to support them with
argument, citation to authority, or references to the record.



                                            -63-
                                   CONCLUSION

        Upon consideration of the foregoing and the record as a whole, the judgments of
the trial court are affirmed.



                                                _________________________________
                                                D. KELLY THOMAS, JR., JUDGE




                                         -64-